Exhibit 10.1

 

EXECUTION VERSION

 

 

 

STOCK PURCHASE AGREEMENT

 

between

 

TRIANGLE PETROLEUM CORPORATION

 

and

 

NGP TRIANGLE HOLDINGS, LLC

 

dated as of March 2, 2013

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

DEFINITIONS

 

 

 

Section 1.01

Definitions

1

Section 1.02

Accounting Procedures and Interpretation

6

 

 

 

ARTICLE II

 

AGREEMENT TO SELL AND PURCHASE

 

 

 

Section 2.01

Sale and Purchase

6

Section 2.02

Closing

6

Section 2.03

Mutual Conditions to Each Party’s Obligations

6

Section 2.04

Conditions to Purchaser’s Obligations

7

Section 2.05

Conditions to Triangle’s Obligations

7

Section 2.06

Triangle Closing Deliverables

8

Section 2.07

Purchaser Closing Deliverables

9

 

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF TRIANGLE

 

 

 

Section 3.01

Formation and Qualification

10

Section 3.02

Ownership of Subsidiaries

10

Section 3.03

No Other Subsidiaries

10

Section 3.04

Authorization; Enforceability; Valid Issuance

11

Section 3.05

Capitalization; No Preemptive Rights, Registration Rights or Options

11

Section 3.06

No Breach

12

Section 3.07

No Approvals

12

Section 3.08

Compliance with Laws and Agreements

12

Section 3.09

Corporate Records

13

Section 3.10

Triangle SEC Documents; Triangle Financial Statements

13

Section 3.11

Books and Records; Sarbanes-Oxley Compliance

14

Section 3.12

No Material Adverse Change

15

Section 3.13

Title to Property

15

Section 3.14

Reserve Engineers; Reserve Estimates

16

Section 3.15

Insurance

16

Section 3.16

Litigation

16

Section 3.17

Labor, Employment and Benefit Matters

16

Section 3.18

Tax Returns

18

Section 3.19

Environmental Matters

18

Section 3.20

Permits

19

Section 3.21

Foreign Corrupt Practices Act; Money Laundering

19

 

i

--------------------------------------------------------------------------------


 

Section 3.22

NYSE MKT Listing

20

Section 3.23

Related Party Transactions

20

Section 3.24

Business Combinations

20

Section 3.25

Investment Company

20

Section 3.26

Certain Fees

20

Section 3.27

Form S-3 Eligibility

20

Section 3.28

Private Placement

21

Section 3.29

Other Regulatory Compliance

21

 

 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

 

 

Section 4.01

Existence

21

Section 4.02

Authorization; Enforceability

21

Section 4.03

No Breach

21

Section 4.04

Certain Fees

22

Section 4.05

Unregistered Securities

22

 

 

 

ARTICLE V

 

COVENANTS

 

Section 5.01

Conduct of Business

23

Section 5.02

Reasonable Best Efforts Prior to Closing

23

Section 5.03

Other Actions

23

Section 5.04

Further Assurances; Listing of Shares

24

Section 5.05

Section 16(b) Matters

24

Section 5.06

Restriction on Sale of Shares

24

 

 

 

ARTICLE VI

 

INDEMNIFICATION, COSTS AND EXPENSES

 

 

 

Section 6.01

Indemnification by Triangle

24

Section 6.02

Indemnification by the Purchaser

25

Section 6.03

Indemnification Procedure

25

Section 6.04

Tax Matters

26

Section 6.05

Exclusive Remedy

26

 

 

 

ARTICLE VII

 

MISCELLANEOUS

 

 

 

Section 7.01

Termination

27

Section 7.02

Fees and Expenses

27

Section 7.03

Interpretation

27

Section 7.04

Survival of Provisions

28

Section 7.05

No Waiver; Modifications in Writing

28

Section 7.06

Binding Effect; Assignment

28

 

ii

--------------------------------------------------------------------------------


 

Section 7.07

Non-Disclosure

29

Section 7.08

Communications

29

Section 7.09

Removal of Legend

30

Section 7.10

Entire Agreement

31

Section 7.11

Governing Law; Submission to Jurisdiction

31

Section 7.12

Waiver of Jury Trial

32

Section 7.13

Waiver by Purchaser

32

Section 7.14

Acknowledgement by Triangle

32

Section 7.15

Execution in Counterparts

32

 

 

 

Schedules

 

 

 

 

 

Exhibit A

Form of Amended and Restated Registration Rights Agreement

 

Exhibit B

Form of First Amendment to Investment Agreement

 

 

iii

--------------------------------------------------------------------------------


 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT, dated as of March 2, 2013 (this “Agreement”), is
entered into by and between Triangle Petroleum Corporation, a Delaware
corporation (“Triangle”), and NGP Triangle Holdings, LLC, a Delaware limited
liability company (the “Purchaser” and together with Triangle, the “Parties”).

 

WHEREAS, at the Closing (as defined below), and in accordance with the
provisions of this Agreement, Triangle desires to sell and issue to the
Purchaser, and the Purchaser desires to purchase from Triangle, an aggregate of
9,300,000 shares (the “Shares”) of common stock, par value $0.00001 per share,
of Triangle (“Common Stock”);

 

WHEREAS, at the Closing, the parties hereto will execute and deliver an Amended
and Restated Registration Rights Agreement, in substantially the form attached
hereto as Exhibit A (the “Amended Registration Rights Agreement”), which will
amend and restate the Registration Rights Agreement, dated as of July 31, 2012,
by and between Triangle and the Purchaser (the “Original Registration Rights
Agreement”); and

 

WHEREAS, at the Closing, the parties hereto will execute and deliver the First
Amendment to the Investment Agreement, in substantially the form attached hereto
as Exhibit B (the “Investment Agreement Amendment”), which will amend the
Investment Agreement, dated as of July 31, 2012, by and among Triangle, NGP
Natural Resources X, L.P. and the Purchaser (the “Original Investment
Agreement”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01                             Definitions.  As used in this
Agreement, the following terms have the meanings indicated:

 

“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under direct or indirect common control with such specified
Person.  For purposes of this definition, “control” (including, with correlative
meanings, “controlling,” “controlled by” and “under common control with”) means
the power to direct or cause the direction of the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; provided, however, that “Affiliate” shall
not be deemed to include any portfolio company in which the Purchaser or any of
its investment fund Affiliates have made a debt or equity investment.

 

“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.

 

--------------------------------------------------------------------------------


 

“Amended Investment Agreement” means the Original Investment Agreement, as
amended by the Investment Agreement Amendment.

 

“Amended Registration Rights Agreement” shall have the meaning specified in the
recitals to this Agreement.

 

“Board” means the Board of Directors of Triangle or any duly authorized
committee thereof.

 

“Business Day” means any day other than a Saturday, Sunday, any federal holiday
or day on which banking institutions in the State of Texas are authorized or
required by Law or other governmental action to close.

 

“Closing” shall have the meaning specified in Section 2.02.

 

“Closing Date” shall have the meaning specified in Section 2.02.

 

“Code” shall have the meaning specified in Section 3.17(b).

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” shall have the meaning specified in the recitals to this
Agreement.

 

“Contract” means any contract, agreement, indenture, note, bond, mortgage, deed
of trust, loan, instrument, lease, license, commitment or other arrangement,
understanding, undertaking, commitment or obligation, whether written or oral.

 

“Convertible Note” means that certain Triangle Petroleum Corporation 5.0%
Convertible Promissory Note, dated as of July 31, 2012, by and between Triangle
and the Purchaser.

 

“Environmental Law” means any Law, Environmental Permit, obligation required by
common law and other legally enforceable requirements applicable to the Triangle
Entities or the operation of their business relating to the protection of human
health and safety (to the extent such health or safety relate to exposure to
Hazardous Materials), the environment and natural resources (including, any
natural resource damages, any generation, manufacture, processing, use, storage,
treatment, disposal, release, threatened release, discharge, or emission of
Hazardous Materials into the environment, and any exposure to Hazardous
Materials), including the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous Materials Transportation
Act (49 U.S.C. § 1801 et seq.), the Resource Conservation and Recovery Act (42
U.S.C. § 6901 et seq.), the Clean Water Act (33 U.S.C. § 1251 et seq.), the
Clean Air Act (42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15
U.S.C. § 2601 et seq.), the Occupational Safety and Health Act (29 C.F.R. part
24 et seq.), and the Federal Insecticide, Fungicide, and Rodenticide Act (7
U.S.C. § 136 et seq.).

 

“Environmental Permits” means all permits, approvals, identification numbers,
registrations, consents, licenses, exemptions, variances and governmental
authorizations required under or issued pursuant to any applicable Environmental
Law.

 

2

--------------------------------------------------------------------------------


 

“ERISA” shall have the meaning specified in Section 3.17(b).

 

“ERISA Affiliate” shall have the meaning specified in Section 3.17(b).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

 

“FCPA” shall have the meaning specified in Section 3.21(a).

 

“GAAP” means generally accepted accounting principles and practices as in the
United States of America as of the period presented.

 

“Governmental Authority” means, with respect to a particular Person, any state,
county, city and political subdivision of the United States in which such Person
or such Person’s property or assets is located or which exercises valid
jurisdiction over any such Person or such Person’s property or assets, and any
court, agency, department, commission, board, bureau or instrumentality of any
of them and any monetary authority that exercises valid jurisdiction over any
such Person or such Person’s property or assets.  Unless otherwise specified,
all references to Governmental Authority herein with respect to Triangle means a
Governmental Authority having jurisdiction over the Triangle Entities or any of
their respective properties or assets.

 

“Hazardous Material” means any substance regulated by or as to which liability
arises under any applicable Environmental Law including any: (i) chemical,
product, material, substance or waste defined as “hazardous substance,”
“hazardous material,” “hazardous waste,” “restricted hazardous waste,”
“extremely hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “toxic pollutant,” “contaminant,” “pollutant,” or
words of similar meaning or import found in any applicable Environmental Law;
(ii) petroleum hydrocarbons, petrochemical or petroleum products, petroleum
substances, natural gas and crude oil or any components, fractions or
derivatives thereof; and (iii) asbestos containing materials, polychlorinated
biphenyls, urea formaldehyde foam insulation, or radon gas.

 

“Indemnified Party” shall have the meaning specified in Section 6.03(b).

 

“Indemnifying Party” shall have the meaning specified in Section 6.03(b).

 

“Investment Agreement Amendment” shall have the meaning specified in the
recitals to this Agreement.

 

“Knowledge” means, with respect to Triangle, the actual knowledge of Jonathan
Samuels, Joseph Feiten or Justin Bliffen.

 

“Law” means any applicable federal, state or local order, writ, injunction,
judgment, settlement, award, decree, statute, law (including common law),
rule or regulation.

 

“Lien” means any lien, pledge, condemnation award, claim, restriction, easement,
covenant, exception to title, charge, preferential purchase right, equity,
security interest,

 

3

--------------------------------------------------------------------------------


 

exclusive license, mortgage, deed of trust, hypothecation or encumbrance of any
nature whatsoever including as a statutory landlord lien.

 

“Money Laundering Laws” shall have the meaning specified in Section 3.21(b).

 

“NGP Agreements” means (i) the Convertible Note, (ii) the Original Registration
Rights Agreement and (iii) the Original Investment Agreement.

 

“NYSE MKT” means NYSE MKT LLC.

 

“Organizational Documents” means, with respect to a particular Person (other
than a natural person), the certificate or articles of incorporation,
certificate or articles of organization, certificate of formation, bylaws,
limited liability company agreement, limited partnership agreement, operating
agreement or similar organizational document or agreement, as applicable, of
such Person.

 

“Original Investment Agreement” shall have the meaning specified in the recitals
to this Agreement.

 

“Original Registration Rights Agreement” shall have the meaning specified in the
recitals to this Agreement.

 

“Parties” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“permits” shall have the meaning specified in Section 3.20.

 

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, Governmental Authority or any agency, instrumentality or political
subdivision thereof or any other form of entity.

 

“Plan” shall have the meaning specified in Section 3.17(b).

 

“Purchase Price” means $55,800,000.

 

“Purchaser” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Purchaser Related Parties” shall have the meaning specified in Section 6.01.

 

“Representatives” means, with respect to a specified Person, the officers,
directors, managers, employees, agents, counsel, accountants, investment
bankers, and other representatives of such Person and, when used with respect to
the Purchaser, also includes the Purchaser’s direct and indirect stockholders,
partners, members, subsidiaries, parent companies and other Affiliates.

 

“RockPile Credit Agreement” shall have the meaning specified in Section 3.02.

 

“Ryder Scott” shall have the meaning specified in Section 3.14(a).

 

4

--------------------------------------------------------------------------------


 

“Securities Act” shall have the meaning specified in the recitals to this
Agreement.

 

“Shares” shall have the meaning specified in the recitals to this Agreement.

 

“Stockholders” means holders of Common Stock.

 

“Subsidiary” means, as to any Person, any corporation or other entity of which:
(i) such Person, or a Subsidiary of such Person, is a general partner or
manager; (ii) at least a majority of the outstanding equity interest having by
the terms thereof ordinary voting power to elect a majority of the board of
directors or similar governing body of such corporation or other entity
(irrespective of whether or not at the time any equity interest of any other
class or classes of such corporation or other entity shall have or might have
ordinary voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more of
its Subsidiaries; or (iii) any corporation or other entity as to which such
Person consolidates for accounting purposes.

 

“Subsidiary Organizational Documents” means the Organizational Documents of the
Triangle Subsidiaries.

 

“Taxes” shall have the meaning specified in Section 3.18(b).

 

“Tax Return” shall have the meaning specified in Section 3.18(b).

 

“Third Party Claim” shall have the meaning specified in Section 6.03(b).

 

“Transaction Documents” means, collectively, this Agreement, the Amended
Registration Rights Agreement and the Investment Agreement Amendment.

 

“Transfer” shall have the meaning specified in Section 5.06.

 

“Triangle” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Triangle Credit Agreement” shall have the meaning specified in Section 3.02.

 

“Triangle Entities” means the entities listed on Schedule I to this Agreement.

 

“Triangle Financial Statements” shall have the meaning specified in
Section 3.10(a).

 

“Triangle Material Adverse Effect” means any event, circumstance or condition
that has a material and adverse effect on (i) the assets, liabilities, condition
(financial or other), business, results of operations, affairs or prospects of
the Triangle Entities taken as a whole; or (ii) the ability of Triangle to
consummate the transactions under any Transaction Document to which it is a
party.

 

“Triangle Organizational Documents” means the Organizational Documents of
Triangle.

 

“Triangle Related Parties” shall have the meaning specified in Section 6.02.

 

5

--------------------------------------------------------------------------------


 

“Triangle SEC Disclosure” shall mean the disclosure included in the Triangle SEC
Documents, but excluding any risk factor disclosure contained in any such
Triangle SEC Document under the heading “Risk Factors” or “Cautionary Note
Regarding Forward-Looking Statements” or similar heading and excluding any
information set forth in any exhibit thereto.

 

“Triangle SEC Documents” shall have the meaning specified in Section 3.10(a).

 

“Triangle Subsidiaries” means the entities designated as “Triangle Subsidiaries”
on Schedule I to this Agreement.

 

Section 1.02                             Accounting Procedures and
Interpretation.  Unless otherwise specified in this Agreement, all accounting
terms used herein shall be interpreted, all determinations with respect to
accounting matters under this Agreement shall be made, and all financial
statements and certificates and reports as to financial matters required to be
furnished to the Purchaser under this Agreement shall be prepared, in accordance
with GAAP applied on a consistent basis during the periods involved and in
compliance as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the Commission with
respect thereto.

 

ARTICLE II

 

AGREEMENT TO SELL AND PURCHASE

 

Section 2.01                             Sale and Purchase.  Pursuant to the
terms of this Agreement, at the Closing: (i) Triangle hereby agrees to issue and
sell to the Purchaser, and the Purchaser hereby agrees to purchase from
Triangle, the Shares; and (ii) as consideration for the issuance and sale of the
Shares to the Purchaser, the Purchaser hereby agrees to pay Triangle the
Purchase Price.

 

Section 2.02                             Closing.  Pursuant to the terms of this
Agreement, the consummation of the purchase and sale of the Shares hereunder
(the “Closing”) shall, unless otherwise agreed to in writing by the Parties,
take place at the offices of Skadden, Arps, Slate, Meagher & Flom LLP, 1000
Louisiana, Suite 6800, Houston, Texas 77002, two Business Days following the
date on which all conditions set forth in Sections 2.03, 2.04 and 2.05 have been
met (or waived by the Parties) (other than those conditions which can only be
satisfied as of the Closing Date, which shall have been met or waived on such
date).  The date on which the Closing occurs is referred to herein as the
“Closing Date.”  The parties agree that the Closing may occur via delivery of
facsimiles or photocopies (via actual delivery or electronically via electronic
mail) of the Transaction Documents and the closing deliverables contemplated by
the Transaction Documents.  Unless otherwise provided herein, all proceedings to
be taken and all documents to be executed and delivered by all parties at the
Closing will be deemed to have been taken and executed simultaneously, and no
proceedings will be deemed to have been taken nor documents executed or
delivered until all have been taken.

 

Section 2.03                             Mutual Conditions to Each Party’s
Obligations.  The respective obligations of each Party to consummate the
purchase and issuance and sale of the Shares shall be subject to the
satisfaction or waiver by each Party (on behalf of itself in writing, in whole
or in

 

6

--------------------------------------------------------------------------------


 

part, to the extent permitted by applicable Law) on or prior to the Closing Date
of each of the following conditions:

 

(a)                       no Law shall have been enacted or promulgated, and no
action shall have been taken, by any Governmental Authority of competent
jurisdiction that temporarily, preliminarily or permanently restrains,
precludes, enjoins or otherwise prohibits the consummation of the transactions
contemplated by the Transaction Documents or makes the transactions contemplated
by the Transaction Documents illegal;

 

(b)                       there shall not be pending any suit, action or
proceeding by any Governmental Authority seeking to restrain, preclude, enjoin
or prohibit the transactions contemplated by the Transaction Documents; and

 

(c)                        the NYSE MKT shall have authorized, upon notice of
official issuance, the listing of the Shares.

 

Section 2.04                             Conditions to Purchaser’s Obligations. 
The obligation of the Purchaser to consummate the purchase of the Shares shall
be subject to the satisfaction on or prior to the Closing Date of each of the
following conditions (any or all of which may be waived by the Purchaser on
behalf of itself in writing, in whole or in part, to the extent permitted by
applicable Law):

 

(a)                       Triangle shall have performed and complied in all
material respects with the covenants and agreements contained in this Agreement
that are required to be performed and complied with by Triangle on or prior to
the Closing Date;

 

(b)                       each of the representations and warranties of Triangle
contained in Article III shall be true and correct in all material respects on
and as of the Closing Date with the same effect as though such representations
and warranties had been made on and as of the Closing Date; and

 

(c)                        Triangle shall have executed and delivered the
closing deliverables described in Section 2.06.

 

Section 2.05                             Conditions to Triangle’s Obligations. 
The obligation of Triangle to consummate the sale of the Shares to the Purchaser
shall be subject to the satisfaction on or prior to the Closing Date of each of
the following conditions (any or all of which may be waived by Triangle in
writing, in whole or in part, to the extent permitted by applicable Law):

 

(a)                       the Purchaser shall have performed and complied in all
material respects with the covenants and agreements contained in this Agreement
that are required to be performed and complied with by the Purchaser on or prior
to the Closing Date;

 

(b)                       each of the representations and warranties of the
Purchaser contained in Article IV shall be true and correct in all material
respects on and as of the Closing Date with the same effect as though such
representations and warranties had been made on and as of the Closing Date; and

 

7

--------------------------------------------------------------------------------


 

(c)                        The Purchaser shall have executed and delivered the
closing deliverables described in Section 2.07.

 

Section 2.06                             Triangle Closing Deliverables.  Upon
the terms and subject to the conditions of this Agreement, at the Closing,
Triangle shall deliver (or cause to be delivered) the following:

 

(a)                                 the Shares, which shall be evidenced by a
Common Stock certificate delivered to the Purchaser;

 

(b)                                 a certificate of the Secretary or Assistant
Secretary of Triangle, dated as of the Closing Date, certifying as to and
attaching: (i) the Bylaws of Triangle, as amended, (ii) the resolutions of the
Board authorizing the Transaction Documents and the transactions contemplated
thereby, including the issuance of the Shares and (iii) the incumbency of the
officers executing the Transaction Documents;

 

(c)                                  copies of the Articles of Incorporation,
Certificate of Formation or Certificate of Incorporation, as the case may be,
and all amendments thereto, of each of the Triangle Entities, certified by the
Secretary of State (or corresponding governmental official) of its jurisdiction
of formation and dated as of a recent date;

 

(d)                                 certificates, dated as of a recent date,
from the Secretary of State (or corresponding governmental official) of the
jurisdiction of formation of each of the Triangle Entities evidencing that such
Triangle Entity is in good standing in such jurisdiction;

 

(e)                                  certificates, dated as of a recent date, of
the Secretary of State (or corresponding governmental official) of each of the
jurisdictions listed under “Foreign Qualifications” on Schedule I to this
Agreement evidencing the qualification and good standing in such jurisdiction of
each of the Triangle Entities as a foreign limited liability company or foreign
corporation, as the case may be;

 

(f)                                   a certificate, dated the Closing Date and
signed by the Chief Executive Officer and the Chief Financial Officer of
Triangle, in their capacities as such, stating that:

 

(i)                                     Triangle has performed and complied in
all material respects with the covenants and agreements contained in this
Agreement that are required to be performed and complied with by Triangle on or
prior to the Closing Date; and

 

(ii)                                  each of the representations and warranties
of Triangle contained in Article III are true and correct on and as of the
Closing Date in all material respects;

 

(g)                                  a cross-receipt executed by Triangle and
delivered to the Purchaser certifying that it has received the Purchase Price;

 

(h)                                 the Amended Registration Rights Agreement,
which shall have been duly executed by Triangle;

 

8

--------------------------------------------------------------------------------


 

(i)                                     the Investment Agreement Amendment,
which shall have been duly executed by Triangle;

 

(j)                                    a written opinion of outside counsel for
Triangle reasonably satisfactory to the Purchaser;

 

(k)                                 a supplemental listing application, duly
executed by Triangle and NYSE MKT, authorizing, subject to official notice of
issuance, the listing of the Shares; and

 

(l)                                     all other documents, instruments and
writings required to be delivered by Triangle at the Closing under the
Transaction Documents.

 

Section 2.07                             Purchaser Closing Deliverables.  Upon
the terms and subject to the conditions of this Agreement, at the Closing, the
Purchaser shall deliver (or cause to be delivered) the following:

 

(a)                                 the Purchase Price, in immediately available
U.S. funds via wire transfer to an account designated by Triangle;

 

(b)                                 the Amended Registration Rights Agreement,
which shall have been duly executed by the Purchaser;

 

(c)                                  the Investment Agreement Amendment, which
shall have been duly executed by the Purchaser and NGP Parent (as defined in the
Original Investment Agreement);

 

(d)                                 a certificate, dated the Closing Date and
signed by a duly authorized officer of the managing member of the Purchaser, in
its capacity as such, stating that:

 

(i)                                     the Purchaser has performed and complied
in all material respects with the covenants and agreements contained in this
Agreement that are required to be performed and complied with by the Purchaser
on or prior to the Closing Date; and

 

(ii)                                  each of the representations and warranties
of the Purchaser contained in Article IV are true and correct on and as of the
Closing Date in all material respects;

 

(e)                                  a cross-receipt executed by the Purchaser
and delivered to Triangle certifying that it has received the Shares; and

 

(f)                                   all other documents, instruments and
writings required to be delivered by the Purchaser at the Closing under the
Transaction Documents.

 

9

--------------------------------------------------------------------------------


 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF TRIANGLE

 

Except as otherwise disclosed in any Triangle SEC Disclosure contained in the
Triangle SEC Documents furnished or filed with the Commission after January 31,
2012 and prior to the date hereof, and except as set forth in the Schedules,
which Schedules shall be deemed a part hereof (it being understood that (i) the
matters disclosed for the purpose of one section or subsection of the Schedules
shall constitute disclosure of such matters for the purposes of other sections
or subsections hereof to the extent that such relevance to such other sections
or subsections is reasonably apparent (ii) the duplication or cross-referencing
of any disclosures made in the Schedules shall not, in any instance or in the
aggregate, effect a waiver of the foregoing statement and (iii) the inclusion of
an item in the Schedules shall not be deemed to be an admission of the
materiality thereof), Triangle represents and warrants to the Purchaser, on and
as of the date of this Agreement, as follows:

 

Section 3.01                             Formation and Qualification.  Each of
the Triangle Entities has been duly formed and is validly existing in good
standing under the Laws of its jurisdiction of formation, and is duly registered
or qualified to do business and is in good standing as a foreign corporation,
limited liability company, limited partnership or general partnership, as the
case may be, in each jurisdiction in which its ownership or lease of property or
the conduct of its businesses requires such registration or qualification,
except where the failure to so register or qualify would not, individually or in
the aggregate, be reasonably likely to have a Triangle Material Adverse Effect. 
Each of the Triangle Entities has all corporate or limited liability company, as
the case may be, power and authority necessary to own or lease its properties
and assets currently owned or leased and to conduct its business as currently
conducted, except where the failure to have such power or authority would not,
individually or in the aggregate, be reasonably likely to have a Triangle
Material Adverse Effect. None of the Triangle Entities is in violation of its
applicable Organizational Documents.

 

Section 3.02                             Ownership of Subsidiaries.  Triangle
directly or indirectly owns 100% of the issued and outstanding capital stock or
membership interests, as the case may be, of the Triangle Subsidiaries free and
clear of all Liens except for Liens created pursuant to the Credit Agreement
dated as of April 12, 2012 among Triangle USA Petroleum Corporation, as the
borrower, Wells Fargo Bank, National Association, as administrative agent,
issuing lender, arranger and sole bookrunner, and the other lenders party
thereto (the “Triangle Credit Agreement”) and the Credit and Security Agreement,
dated February 25, 2013, between RockPile Energy Services, LLC, as borrower, and
Wells Fargo Bank, National Association, as lender (the “RockPile Credit
Agreement”).  Such capital stock or limited liability company interests, as the
case may be, of the Triangle Subsidiaries have been duly authorized and validly
issued and, with respect to any capital stock, are fully paid and
non-assessable.

 

Section 3.03                             No Other Subsidiaries.  Except as
described on Schedule 3.03, other than its ownership interests in the Triangle
Subsidiaries, Triangle does not own, directly or indirectly, any equity or
long-term debt securities of any other Person.

 

10

--------------------------------------------------------------------------------


 

Section 3.04                             Authorization; Enforceability; Valid
Issuance.

 

(a)                       Triangle has all requisite corporate power and
authority and has taken all requisite corporate action necessary for (i) the
authorization, execution and delivery of the Transaction Documents, (ii) the
authorization of the performance of all obligations of Triangle under the
Transaction Documents, and (iii) the authorization, issuance (or reservation for
issuance) and delivery of the Shares in accordance with and upon the terms and
conditions set forth in the Transaction Documents.  The Transaction Documents
have been duly authorized and validly executed and delivered by Triangle, and
assuming due authorization, execution and delivery by the other parties thereto,
the Transaction Documents will constitute valid and binding obligations of
Triangle enforceable against Triangle in accordance with their terms; provided,
that the enforceability thereof may be limited by (i) bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar Laws relating to or
affecting creditors’ rights generally and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at Law) and (ii) public policy, applicable Law relating to fiduciary
duties and indemnification and contribution and an implied covenant of good
faith and fair dealing.

 

(b)                       The Shares, when issued and sold pursuant to the terms
of this Agreement, will be duly authorized, validly issued, fully paid and
non-assessable and will be free of any and all Liens, other than
(i) restrictions on transfer under applicable state and federal securities Laws
and the Transaction Documents and (ii) such Liens as are created by or related
to the Purchaser.

 

Section 3.05                             Capitalization; No Preemptive Rights,
Registration Rights or Options.

 

(a)                       Schedule 3.05(a) sets forth, as of the date hereof,
(a) the authorized capital stock of Triangle, (b) the number of shares of
capital stock of Triangle issued and outstanding, (c) the number of shares of
capital stock issuable pursuant to Triangle’s employee benefits or other
compensation plans, and (d) the number of shares of capital stock of Triangle
issuable or reserved for issuance pursuant to warrants, options, convertible
securities or other rights exercisable for, or convertible into or exchangeable
for any shares of capital stock of Triangle.  All of the issued and outstanding
shares of Triangle’s capital stock have been duly authorized and validly issued
and are fully paid and non-assessable, and none of the outstanding shares of
capital stock of Triangle were issued in violation of the preemptive or similar
rights of any security holder of Triangle or in violation of any applicable
state or federal securities Laws.  No indebtedness having the right to vote (or
convertible into or exchangeable for securities having the right to vote) on any
matters on which Stockholders have the right to vote are issued or outstanding.

 

(b)                       Except as described on Schedule 3.05(b) or as
contemplated by the Transaction Documents and the NGP Agreements, no Person is
entitled to preemptive or similar rights with respect to any securities of any
of the Triangle Entities.  Except as described on Schedule 3.05(b) or as
contemplated by the Transaction Documents or the NGP Agreements, there are no
outstanding warrants, options, convertible securities or other rights,
agreements or arrangements of any character under which any of the Triangle
Entities is or may be obligated to issue any equity securities of any kind. 
Except as contemplated by the Transaction Documents or the NGP Agreements, there
are no voting agreements, buy-sell agreements, option or right of first purchase
agreements or other agreements of any kind among any of the Triangle Entities

 

11

--------------------------------------------------------------------------------


 

and any of the security holders of any of the Triangle Entities relating to the
securities of the Triangle Entities held by them.  Except as provided in the NGP
Agreements, no Person has the right to require any of the Triangle Entities to
register any securities of any of the Triangle Entities under the Securities
Act, whether on a demand basis or in connection with the registration of
securities of any of the Triangle Entities for their own account or for the
account of any other Person.

 

(c)                        Assuming the validity of the waiver of the Purchaser
set forth in Section 7.12, the issuance and sale of the Shares will not obligate
any of the Triangle Entities to issue shares of capital stock or other
securities to any other Person and will not result in the adjustment of the
exercise, conversion, exchange or reset price of any outstanding security. 
Triangle does not have outstanding shareholder purchase rights, a “poison pill”
or any similar arrangement.

 

Section 3.06                             No Breach.  None of the execution,
delivery and performance of the Transaction Documents by Triangle or the
consummation of the transactions contemplated by the Transaction Documents,
including the issuance and sale of the Shares pursuant to this Agreement,
(i) conflicts or will conflict with or constitutes or will constitute a
violation of any of the provisions of the Triangle Organizational Documents or
the Subsidiary Organizational Documents, (ii) requires any consent, approval or
notice under or results in a breach or violation of, or constitutes a default
(or an event which, with notice or lapse of time or both, would constitute such
a default) under, any of the terms and provisions of any Contract to which any
of the Triangle Entities is a party or by which any of them or any of their
respective properties or assets may be bound, (iii) violates or will violate any
Law of any Governmental Authority or (iv) results or will result in the creation
or imposition of any Lien upon any property or assets of any of the Triangle
Entities; except in the cases of clauses (ii) - (iv), where such conflicts,
breaches, violations or Liens would not, individually or in the aggregate, be
reasonably likely to have a Triangle Material Adverse Effect.

 

Section 3.07                             No Approvals.  Except for the approvals
required by the Commission in connection with any registration statement filed
under the Amended Registration Rights Agreement, no consent, approval,
authorization or order of, or filing or registration with, any Governmental
Authority is required in connection with the execution, delivery and performance
by Triangle of each of the Transaction Documents or the consummation by Triangle
of the transactions contemplated by the Transaction Documents, including the
sale and issuance of the Shares.

 

Section 3.08                             Compliance with Laws and Agreements.

 

(a)                       Except as described on Schedule 3.08, each of the
Triangle Entities is in compliance (i) with all terms, covenants and conditions
contained in any Contract to which it is a party or by which it is bound or to
which any of its properties or assets is subject and (ii) with all Laws of any
Governmental Authority applicable to its business, operations, properties or
assets, except in each case where the failure to be in compliance would not,
individually or in the aggregate, be reasonably likely to have a Triangle
Material Adverse Effect.  None of the Triangle Entities has received written
notice of any material violation of any Law.

 

12

--------------------------------------------------------------------------------


 

(b)                       To the Knowledge of the Triangle Entities, all third
parties to any Contract to which any of the Triangle Entities is a party or by
which any of them is bound or to which any of their properties or assets is
subject are in compliance with all terms, covenants and conditions contained in
each such Contract, except where the failure to be in compliance would not,
individually or in the aggregate, be reasonably likely to have a Triangle
Material Adverse Effect.

 

Section 3.09                             Corporate Records.  The minute books of
each of the Triangle Entities have been made available to the Purchaser, and
such books (i) reflect all meetings and actions of the board of directors
(including each board committee) and stockholders (or analogous governing bodies
or interest holders) of each of the Triangle Entities since the time of its
respective organization through the date of the latest meeting and action, and
(ii) accurately in all material respects reflect all transactions referred to in
such minutes.

 

Section 3.10                             Triangle SEC Documents; Triangle
Financial Statements.

 

(a)                       Triangle has timely filed or furnished with the
Commission all reports, schedules, forms, statements and other documents
(including exhibits and other information incorporated therein) required to be
filed or furnished by it under the Exchange Act or the Securities Act since
February 1, 2010 (all such documents, collectively, the “Triangle SEC
Documents”).  The Triangle SEC Documents, including any audited or unaudited
financial statements and any notes thereto or schedules included therein (the
“Triangle Financial Statements”), at the time filed or furnished (except to the
extent corrected by a subsequently filed or furnished Triangle SEC Document
filed or furnished prior to the date hereof) (i) did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein (in the
light of the circumstances under which they were made) not misleading,
(ii) complied in all material respects with the applicable requirements of the
Exchange Act and the Securities Act, as applicable, (iii) complied as to form in
all material respects with applicable accounting requirements and with the
published rules and regulations of the Commission with respect thereto, (iv) in
the case of the Triangle Financial Statements, were prepared in accordance with
GAAP applied on a consistent basis during the periods involved (except as may be
indicated in the notes thereto or, in the case of unaudited statements, as
permitted by Form 10-Q of the Commission), and (v) in the case of the Triangle
Financial Statements, fairly present the financial condition, results of
operations and cash flows of Triangle and its Subsidiaries as of the dates and
for the periods indicated.

 

(b)                       KPMG LLP, who have audited and reviewed certain
Triangle Financial Statements and audited the effectiveness of Triangle’s
internal control over financial reporting and, expressed an unqualified opinion
on management’s assessment thereof, are (i) independent public accountants as
required by the Securities Act and (ii) in compliance with the applicable
requirements relating to the qualification of accountants under Rule 2-01 of
Regulation S-X.  KPMG LLP is a registered public accounting firm as defined by
the Public Company Accounting Oversight Board.  Except as described on Schedule
3.10, since February 1, 2010, (i) Triangle has not been advised of (A) any
significant deficiency or material weakness in the design or operation of
internal controls that could adversely affect Triangle’s internal controls or
(B) any fraud, whether or not material, that involves management or other
employees

 

13

--------------------------------------------------------------------------------


 

who have a significant role in Triangle’s internal controls, and (ii) there have
been no changes in internal controls or in other factors that could materially
affect internal controls, including any corrective actions with regard to any
significant deficiency or material weakness.

 

(c)                        Triangle has provided to the Purchaser copies of all
issued auditors’ reports received since February 1, 2010, in each case to the
extent relating to the business of the Triangle Entities and the operation
thereof.  Except as described on Schedule 3.10, since February 1, 2010, Triangle
has not received any letters to management regarding accounting practices and
systems of internal controls.  Since February 1, 2010, none of the Triangle
Entities nor, to Triangle’s Knowledge, any director, officer, employee, auditor,
accountant or representative of any of the Triangle Entities has received any
complaint, allegation, assertion or claim, in each case of a material nature,
whether written or oral, regarding the accounting or auditing practices,
procedures, methodologies or methods of the Triangle Entities or their
respective internal accounting controls, including any such complaint,
allegation, assertion or claim that any Triangle Entity has engaged in
questionable accounting or auditing practices.

 

Section 3.11                             Books and Records; Sarbanes-Oxley
Compliance.

 

(a)                       Each of the Triangle Entities (i) makes and keeps
accurate books and records and (ii) maintains and has maintained effective
internal control over financial reporting (as defined in Rule 13a-15 under the
Exchange Act) and a system of internal accounting controls sufficient to provide
reasonable assurance that (A) transactions are executed in accordance with
management’s general or specific authorizations, (B) transactions are recorded
as necessary to permit preparation of Triangle’s consolidated financial
statements in conformity with GAAP and to maintain accountability for its
assets, (C) access to the Triangle Entities’ assets is permitted only in
accordance with management’s general or specific authorization and (D) the
recorded accountability for the Triangle Entities’ assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Triangle is not aware of any failures of such
internal accounting controls that are material or that would be required to be
disclosed pursuant to any applicable Law.

 

(b)                       Triangle has established and maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15 under the
Exchange Act), such disclosure controls and procedures are designed to ensure
that the information required to be disclosed by Triangle in the reports it
files or submits under the Exchange Act is accumulated and communicated to
management of Triangle, including its principal executive officers and principal
financial officers, as appropriate, to allow timely decisions regarding required
disclosure to be made and such disclosure controls and procedures are effective
in alerting Triangle in a timely manner to material information required to be
disclosed in Triangle’s reports filed with the Commission.

 

(c)                        To the Knowledge of Triangle, there is and has been
no failure on the part of Triangle or any of Triangle’s directors or officers,
in their capacities as such, to comply in all material respects with the
provisions of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith.

 

14

--------------------------------------------------------------------------------


 

Section 3.12                             No Material Adverse Change.  Except as
described on Schedule 3.12, since January 31, 2012, there has not been (i) any
change, development, condition, circumstance, occurrence or event that has had
or is reasonably likely to have a Triangle Material Adverse Effect, (ii) any
transaction that is material to the Triangle Entities taken as a whole,
(iii) any obligation or liability, direct or contingent (including any
off-balance sheet obligations), incurred by any of the Triangle Entities that is
material to the Triangle Entities taken as a whole, (iv) any change in the
capital stock, membership or other equity interests or outstanding indebtedness
of any of the Triangle Entities that is material to the Triangle Entities taken
as a whole, (v) any dividend or distribution of any kind declared, paid or made
on the capital stock of Triangle or (vi) any material change in Triangle’s
accounting or tax principles, practices or methods.

 

Section 3.13                             Title to Property.

 

(a)                       Except as described on Schedule 3.13, other than to
the extent such would not, individually or in the aggregate, reasonably be
expected to have a Triangle Material Adverse Effect, each of the Triangle
Entities has good and marketable title to all real property (other than oil and
gas properties) and personal property owned by them and valid, legal and
defensible title to the interests in oil and gas properties underlying the
estimates of the Triangle Entities’ proved reserves set forth in Triangle’s most
recently-filed Form 10-K, as amended, in each case free and clear of all Liens
except (i) Liens arising under or securing indebtedness incurred under the
Triangle Credit Agreement or the RockPile Credit Agreement or (ii) Liens that do
not materially affect the value of such properties taken as a whole.

 

(b)                       Other than to the extent such would not, individually
or in the aggregate, reasonably be expected to have a Triangle Material Adverse
Effect, all real property and buildings held under lease by the Triangle
Entities are held by them under valid, subsisting and enforceable leases, and
the working interests derived from oil, gas and mineral leases or mineral
interests held or leased by the Triangle Entities give the Triangle Entities the
right to explore, develop and produce hydrocarbons from such properties
consistent with standard industry practices.  The care taken by the Triangle
Entities with respect to acquiring or otherwise procuring such leases or mineral
interests was generally consistent with standard industry practices in the areas
in which the Triangle Entities operate for acquiring or procuring leases and
mineral interests therein to explore, develop and produce hydrocarbons. No real
property (including oil, gas and mineral leases and mineral interests) owned,
leased, licensed or used by the Triangle Entities lies in an area which is, or
to the Knowledge of the Triangle Entities will be, subject to restrictions which
would prohibit, and no statements of facts relating to the actions or inaction
of another Person or its ownership, leasing, licensing, or use of any real or
personal property (including oil, gas and mineral leases and mineral interests)
exists or will exist which would prevent, the continued effective ownership,
leasing, licensing, exploration, development or production or use of such
property in the business of the Triangle Entities as presently conducted or as
the Triangle SEC Documents indicate they contemplate conducting.

 

(c)                        As of the date hereof, (i) all royalties, rentals,
deposits and other amounts owed under the oil and gas leases constituting the
oil and gas properties of the Triangle Entities have been properly and timely
paid (other than amounts held in suspense accounts pending routine payments or
related to disputes about the proper identification of royalty

 

15

--------------------------------------------------------------------------------


 

owners), and no material amount of proceeds from the sale or production
attributable to the oil and gas properties of the Triangle Entities are
currently being held in suspense by any purchaser thereof, and (ii) there are no
claims under take-or-pay contracts pursuant to which natural gas purchasers have
any make-up rights affecting the interests of the Triangle Entities in their oil
and gas properties, except in each case where such failure to pay or claim would
not, individually or in the aggregate, be reasonably likely to have a Triangle
Material Adverse Effect.

 

Section 3.14                             Reserve Engineers; Reserve Estimates.

 

(a)                       Ryder Scott Company, L.P. (“Ryder Scott”), who issued
a report with respect to the Triangle Entities’ oil and natural gas reserves at
January 31, 2012, has represented to Triangle that it is, and to the Knowledge
of Triangle is, an independent petroleum engineer with respect to Triangle.

 

(b)                       The oil and gas reserve estimates of the Triangle
Entities included in Triangle’s most recently-filed Form 10-K, as amended, have
been prepared by independent reserve engineers in accordance with Commission
guidelines applied on a consistent basis throughout the periods involved, and
Triangle has no reason to believe that such estimates do not fairly reflect the
oil and gas reserves of the Triangle Entities as of the dates indicated.  Other
than normal production of the reserves and intervening market commodity price
fluctuations, and except as described in Triangle’s most recently-filed
Form 10-K, as amended, Triangle is not aware of any facts or circumstances that
would result in a material adverse change in the aggregate net reserves, or the
aggregate present value of future net cash flows therefrom, as described in
Triangle’s most recently-filed Form 10-K, as amended.

 

Section 3.15                             Insurance.  The Triangle Entities are
insured by insurers in such amounts as Triangle believes are adequate for the
conduct of their business and as Triangle believes are customary for the
business in which they are engaged.  All such policies of insurance insuring the
Triangle Entities are in full force and effect and the Triangle Entities have no
reason to believe that any of them will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business.
There are no material claims by any of the Triangle Entities under any such
policy or instrument as to which any insurance company is denying liability or
defending under a reservation of rights clause.

 

Section 3.16                             Litigation.  Except as described on
Schedule 3.16, there are no actions, suits, claims, investigations or
proceedings pending or, to the Knowledge of Triangle, threatened, to which any
of the Triangle Entities is or would be a party or of which any of their
respective properties or assets is or would be subject at Law or in equity,
before or by any Governmental Authority, or before or by any self-regulatory
organization or other non-governmental regulatory authority (including NYSE
MKT), which are reasonably likely to, individually or in the aggregate, have a
Triangle Material Adverse Effect.

 

Section 3.17                             Labor, Employment and Benefit Matters.

 

(a)                       None of the Triangle Entities have agreed to recognize
any union or other collective bargaining representative, and no union or other
collective bargaining

 

16

--------------------------------------------------------------------------------


 

representative has been certified as the exclusive bargaining representative of
any of their employees.  To the Knowledge of Triangle, no union organizational
campaign or representation petition is currently pending with respect to any of
the employees of the Triangle Entities.  None of the Triangle Entities are party
to or bound by any collective bargaining agreement or labor contract or
individual agreement applicable to any employees of the Triangle Entities.  No
collective bargaining agreements or other labor contract relating to employees
of the Triangle Entities are being negotiated.  Except for such exceptions as
would not, individually or in the aggregate, reasonably be expected to have a
Triangle Material Adverse Effect, none of the Triangle Entities are subject to
any consent decree with any Governmental Authority or arbitrator relating to
claims of unfair labor practices, employment discrimination, or other claims
with respect to employment and labor practices and policies, and no Government
Authority or arbitrator has issued a judgment, order, decree, injunction,
decision, award or finding with respect to the employment and labor practices or
policies of the Triangle Entities. No labor dispute with the employees of the
Triangle Entities exists or, to the Knowledge of Triangle, is imminent, and
Triangle is not aware of any existing or imminent labor disturbance by the
employees of any of the Triangle Entities’ principal operators, contractors,
suppliers or customers, which, in any such case would, individually or in the
aggregate, reasonably be likely to have a Triangle Material Adverse Effect.  To
the Knowledge of Triangle, no executive officer of Triangle presently plans to
terminate his or her employment.

 

(b)                       Each Plan has been established, administered and
operated in compliance with its terms and all applicable Laws, including without
limitation the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), and the Internal Revenue Code of 1986, as amended (the “Code”),
except where the failure to so comply would not, individually or in the
aggregate, be reasonably likely to have a Triangle Material Adverse Effect. 
Each Plan intended to be qualified under section 401(a) of the Code (i) is
maintained pursuant to a prototype document approved by the Internal Revenue
Service, for which a separate determination letter is not required, or has
received a favorable determination letter from the Internal Revenue Service
regarding such qualified status, and (ii) has not been operated in a way that
would reasonably be expected to adversely affect its qualified status.  No Plan
is, and none of Triangle, the Triangle Subsidiaries or any ERISA Affiliate has
any liability with respect to, a multiemployer plan (within the meaning of
section 3(37) of ERISA) or a plan subject to Title IV of ERISA, Section 302 of
ERISA or Section 412 of the Code.  No Plan provides or promises to provide
retiree medical, dental or life insurance benefits to any current or former
employee of Triangle or any Triangle Subsidiary (except to the extent required
pursuant to Section 4980B(f) of the Code and the corresponding provisions of
ERISA).  As used herein: (1) the term “Plan” means each of the following that is
sponsored, maintained or contributed to by Triangle, any Triangle Subsidiary or
any ERISA Affiliate, or with respect to which any of such entities could have
any liability: (A) each “employee benefit plan,” as such term is defined in
section 3(3) of ERISA (including employee benefit plans, such as foreign plans,
which are not subject to the provisions of ERISA); and (B) each bonus, equity
ownership, equity option, phantom equity, deferred compensation, incentive
compensation, vacation, holiday, sick leave, and each other employee benefit
plan, agreement, program, practice or understanding which is not described in
clause (A); and (2) the term “ERISA Affiliate” means any entity, trade or
business that is a member of a group described in Section 414(b), (c), (m) or
(o) of the Code or Section 4001(b)(l) of ERISA that includes Triangle or any
Triangle Subsidiary, or that is a member of the same

 

17

--------------------------------------------------------------------------------


 

“controlled group” as Triangle or any Triangle Subsidiary pursuant to
Section 4001(a)(14) of ERISA.

 

(c)                        All employees and former employees of the Triangle
Entities have been paid in full all accrued and due wages, salaries,
commissions, bonuses, vacation pay, severance and termination pay, sick pay, and
other accrued and due compensation for all services performed by them up to the
date hereof.  Except for such exceptions as would not, individually or in the
aggregate, reasonably be expected to have a Triangle Material Adverse Effect,
the Triangle Entities have, and have always been since February 1, 2010, in
compliance with all applicable laws and regulations regarding labor and
employment practices.

 

Section 3.18                             Tax Returns.

 

(a)                       (i) Each of the Triangle Entities has prepared and
timely filed all Tax Returns required to be filed by any of them or has
requested extensions thereof and all such filed Tax Returns are complete and
accurate, (ii) each of the Triangle Entities has timely paid all Taxes that are
required to be paid by any of them, (iii) there are no audits, examinations,
investigations, actions, suits, claims or other proceedings in respect of Taxes
pending or threatened in writing nor has any deficiency for any Tax been
assessed by any Governmental Authority in writing against any Triangle Entity
which are reasonably likely to, individually or in the aggregate, have a
Triangle Material Adverse Effect, and (iv) all Taxes required to be withheld by
any Triangle Entity have been withheld and paid over to the appropriate Tax
authority (except, in the case of this clause (iv) or clause (i) or (ii) above,
with respect to matters which would not, individually or in the aggregate, be
reasonably likely to have a Triangle Material Adverse Effect or which are
contested in good faith and for which adequate reserves have been established on
Triangle’s financial statements in accordance with GAAP). None of the Triangle
Entities has entered into any transaction that, as of the date of this
Agreement, has been identified by the Internal Revenue Service in published
guidance as a “listed transaction” as defined under Section 1.6011-4(b)(2) of
the Treasury Regulations promulgated under the Code.

 

(b)                       As used in this Agreement, (i) “Taxes” means any and
all domestic or foreign, federal, state, local or other taxes of any kind
(together with any and all interest, penalties, additions to tax and additional
amounts imposed with respect thereto) imposed by any Governmental Authority,
including taxes on or with respect to income, franchises, windfall or other
profits, gross receipts, property, sales, use, capital stock, payroll,
employment, unemployment, social security, workers’ compensation or net worth,
and taxes in the nature of excise, withholding, ad valorem or value added, and
including any liability in respect of any items described above as a transferee
or successor, pursuant to Section 1.1502-6 of the Treasury Regulations (or any
similar provision of state, local or foreign Law), or as an indemnitor,
guarantor, surety or in a similar capacity under any Contract, and (ii) “Tax
Return” means any return, report or similar filing (including the attached
schedules) filed or required to be filed with respect to Taxes (and any
amendments thereto), including any information return, claim for refund or
declaration of estimated Taxes.

 

Section 3.19                             Environmental Matters.  Except as
described on Schedule 3.19, the Triangle Entities (i) are, and at all times
since February 1, 2010 have been, and to the Knowledge of Triangle at all times
during the five year period preceding the date of this Agreement have

 

18

--------------------------------------------------------------------------------


 

been, in compliance in all material respects with Environmental Law, (ii) have
received all Environmental Permits required of them under Environmental Law to
conduct their respective businesses in all material respects as they are
currently being conducted, (iii) are in compliance in all material respects with
all terms and conditions of such Environmental Permits, (iv) since February 1,
2010, have not received any notice from or been the subject to any suit,
proceeding, investigation, claim or action by any Governmental Authority or
other third party that would reasonably be expected to result in any material
liability to or obligation of the Triangle Entities alleging or asserting any
violation of Environmental Law or any liability under Environmental Law, which
notice, suit, proceeding, investigation, claim or action has not been resolved
to the satisfaction of the party giving or asserting it, and (v) to the
Knowledge of the Triangle Entities, have not caused a release into the
environment of any Hazardous Material in a manner that would reasonably be
expected to result in any material liability to or obligation of the Triangle
Entities.  The Triangle Entities have made available to the Purchaser complete
and correct copies of all material environmental reports within the possession
of the Triangle Entities relating to the business and any real estate owned,
leased, or operated by the Triangle Entities or any of their predecessors in
interest.  The representations and warranties in this Section 3.19 constitute
the sole and exclusive representations of the Triangle Entities with respect to
environmental matters.

 

Section 3.20                             Permits.  Each of the Triangle Entities
has such permits, consents, licenses, franchises, certificates and
authorizations of governmental or regulatory authorities (“permits”) as are
necessary to own its properties and assets and to conduct its business in the
manner described in the Triangle SEC Documents, except where the failure to have
obtained the same would not, individually or in the aggregate, be reasonably
likely to have a Triangle Material Adverse Effect.  Each of the Triangle
Entities has fulfilled and performed all its obligations with respect to such
permits which are or will be due to have been fulfilled and performed by the
applicable date except where the failure to have so performed would not,
individually or in the aggregate, be reasonably likely to have a Triangle
Material Adverse Effect, and no event has occurred that would prevent the
permits from being renewed or reissued or which allows, or after notice or lapse
of time would allow, revocation or termination thereof or results in any
impairment of the rights of the holder of any such permit.  No actions, suits,
claims, investigations or proceedings are pending or, to the Knowledge of
Triangle, are threatened, before or by any Governmental Authority, relating to
the suspension, revocation, termination, impairment or modification of any such
permit, which would be reasonably likely to, individually or in the aggregate,
have a Triangle Material Adverse Effect.

 

Section 3.21                             Foreign Corrupt Practices Act; Money
Laundering.

 

(a)                       None of the Triangle Entities, and, to the Knowledge
of Triangle, no director, officer, agent, employee or other person associated
with or acting on behalf of the Triangle Entities, is aware of or has taken any
action, directly or indirectly, that would result in a violation by such persons
of the FCPA (as defined below), including, without limitation, making use of the
mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA and to the Knowledge
of Triangle, the Triangle Entities have conducted their businesses in compliance
with the FCPA and

 

19

--------------------------------------------------------------------------------


 

have instituted and maintain policies and procedures designed to ensure, and
which are reasonably expected to continue to ensure, continued compliance
therewith.  “FCPA” means Foreign Corrupt Practices Act of 1977, as amended, and
the rules and regulations thereunder.

 

(b)                       The operations of the Triangle Entities are and have
been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any Governmental Authority (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Triangle Entities with respect
to the Money Laundering Laws is pending or, to the Knowledge of Triangle,
threatened.

 

Section 3.22                             NYSE MKT Listing.  The Common Stock is
listed on NYSE MKT, and Triangle has not received any notice of delisting.  The
issuance and sale of the Shares in accordance with the terms of the Transaction
Documents does not contravene NYSE MKT rules and regulations.

 

Section 3.23                             Related Party Transactions.  No
relationship, direct or indirect, exists between or among the Triangle Entities
on the one hand, and the directors, officers, stockholders, customers or
suppliers of the Triangle Entities, on the other hand, that is required to be
disclosed in the Triangle SEC Documents and is not so described.  There are no
outstanding loans, advances (except normal advances for business expenses in the
ordinary course of business) or guarantees of indebtedness by the Triangle
Entities to or for the benefit of any of the officers or directors of Triangle.

 

Section 3.24                             Business Combinations.  Triangle has
taken all necessary action to cause Section 203 of the Delaware General
Corporation Law to not apply to the transactions contemplated by the Transaction
Documents, including the issuance and sale of the Shares.

 

Section 3.25                             Investment Company.  None of the
Triangle Entities is now, and after the issuance and sale of the Shares will be,
an “investment company” or a company “controlled by” an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

Section 3.26                             Certain Fees.  No fees or commissions
are or will be payable by Triangle to brokers, finders or investment bankers
with respect to the sale of the Shares or the consummation of the transactions
contemplated by this Agreement.  Triangle agrees that it will indemnify and hold
harmless the Purchaser from and against any and all claims, demands or
liabilities for broker’s, finder’s, placement or other similar fees or
commissions incurred by Triangle or alleged to have been incurred by Triangle in
connection with the sale of the Shares or the consummation of the transactions
contemplated by the Transaction Documents.

 

Section 3.27                             Form S-3 Eligibility.  As of the date
of this Agreement, Triangle is eligible to register the resale of the Shares for
resale by the Purchaser under Form S-3 promulgated under the Securities Act.

 

20

--------------------------------------------------------------------------------


 

Section 3.28                             Private Placement.  Assuming the
accuracy of the representations and warranties set forth in Article IV, the
offer and sale of the Shares to the Purchaser as contemplated herein is exempt
from the registration requirements of the Securities Act.

 

Section 3.29                             Other Regulatory Compliance.  None of
the transactions contemplated by the Transaction Documents will violate or
result in a violation of Section 7 of the Exchange Act, or any regulation
promulgated thereunder, including Regulations T, U and X of the Board of
Governors of the Federal Reserve System.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

The Purchaser hereby represents and warrants to Triangle with respect to itself,
on and as of the date of this Agreement, as follows:

 

Section 4.01                             Existence.  The Purchaser has been duly
formed and is validly existing in good standing under the Laws of the State of
Delaware.

 

Section 4.02                             Authorization; Enforceability.  The
Purchaser has all requisite limited liability company power and authority and
has taken all requisite action necessary for (i) the authorization, execution
and delivery of the Transaction Documents and (ii) the authorization of the
performance of all obligations of the Purchaser under the Transaction
Documents.  The Transaction Documents have been duly authorized and validly
executed and delivered by the Purchaser, and assuming due authorization,
execution and delivery by Triangle, the Transaction Documents will constitute
valid and binding obligations of the Purchaser enforceable against the Purchase
in accordance with their terms; provided, that the enforceability thereof may be
limited by (i) bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar Laws relating to or affecting creditors’ rights generally
and by general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at Law) and (ii) public policy,
applicable Law relating to fiduciary duties and indemnification and contribution
and an implied covenant of good faith and fair dealing.

 

Section 4.03                             No Breach.  None of the execution,
delivery and performance of the Transaction Documents by the Purchaser and the
consummation of the transactions contemplated by the Transaction Documents
(i) conflicts or will conflict or constitutes or will constitute a violation of
the provisions of the Organizational Documents of the Purchaser (ii) results or
will result in a breach or violation of any of the terms or provisions of, or
constitutes or will constitute a default under, any material agreement to which
the Purchaser is a party or by which the Purchaser is bound or to which any of
the property or assets of the Purchaser is subject, or (iii) violates or will
violate any Law of any Governmental Authority, except in the cases of clauses
(ii) and (iii) where such breach or violation would not reasonably be expected
to have a material adverse effect on the ability of the Purchaser to consummate
the transaction under any Transaction Documents to which it is a party.

 

21

--------------------------------------------------------------------------------


 

Section 4.04                             Certain Fees.  No fees or commissions
are or will be payable by the Purchaser to brokers, finders or investment
bankers with respect to the purchase of the Shares or the consummation of the
transactions contemplated by this Agreement.  The Purchaser agrees that it will
indemnify and hold harmless Triangle from and against any and all claims,
demands or liabilities for broker’s, finder’s, placement or other similar fees
or commissions incurred by the Purchaser or alleged to have been incurred by the
Purchaser in connection with the purchase of the Shares or the consummation of
the transactions contemplated by the Transaction Documents.

 

Section 4.05                             Unregistered Securities.

 

(a)                                 Accredited Investor Status; Sophisticated
Purchaser.  The Purchaser is an “accredited investor” within the meaning of
Rule 501 of Regulation D under the Securities Act and is able to bear the risk
of its investment in the Shares for an indefinite period.  The Purchaser has
such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of the purchase of the Shares.

 

(b)                                 Information.  The Purchaser or its
Representatives have been furnished with materials relating to the business,
finances and operations of Triangle and relating to the offer and sale of the
Shares that have been requested by the Purchaser.  The Purchaser or its
Representatives have been afforded the opportunity to ask questions of Triangle
or its Representatives.  The Purchaser understands and acknowledges that its
purchase of the Shares involves a high degree of risk and uncertainty.  The
Purchaser has sought such accounting, legal and tax advice as it has considered
necessary to make an informed investment decision with respect to its investment
in the Shares.

 

(c)                                  Purchaser Representation.  The Purchaser is
purchasing the Shares for its own account and not with a view to distribution in
violation of any securities Laws.  The Purchaser has been advised and
understands and acknowledges that the Shares have not been registered under the
Securities Act or under the “blue sky” Laws of any jurisdiction and may be
resold only if registered pursuant to the provisions of the Securities Act (or
if eligible, pursuant to the provisions of Rule 144 promulgated under the
Securities Act or pursuant to another available exemption from the registration
requirements of the Securities Act).  The Purchaser has been advised of and is
aware of the provisions of Rule 144 promulgated under the Securities Act.

 

(d)                                 Legends.

 

(i)                                     The Purchaser understands and
acknowledges that, until such time as the Shares have been registered pursuant
to the provisions of the Securities Act, or the Shares are eligible for resale
pursuant to Rule 144 promulgated under the Securities Act without any
restriction as to the number of securities as of a particular date that can then
be immediately sold, the Shares will bear the following restrictive legend:
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  THESE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT
TO THE SECURITIES UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR

 

22

--------------------------------------------------------------------------------


 

PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER AND, IN THE CASE OF A
TRANSACTION EXEMPT FROM REGISTRATION, UNLESS SOLD PURSUANT TO RULE 144 UNDER
SUCH ACT OR THE ISSUER HAS RECEIVED DOCUMENTATION REASONABLY SATISFACTORY TO IT
(WHICH MAY INCLUDE AN OPINION OF COUNSEL) THAT SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS.”

 

(ii)                                  The Purchaser understands and acknowledges
that the Shares will contain restrictions on transfer as described therein.

 

(e)                                  Reliance Upon the Purchaser’s
Representations and Warranties.  The Purchaser understands and acknowledges that
the Shares are being offered and sold in reliance on a transactional exemption
from the registration requirements of federal and state securities Laws, and
that Triangle and Skadden, Arps, Slate, Meagher & Flom LLP, counsel for
Triangle, are relying in part upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
the Purchaser set forth in this Agreement in (i) concluding that the issuance
and sale of the Shares is a “private offering” and, as such, is exempt from the
registration requirements of the Securities Act, and (ii) determining the
applicability of such exemptions and the suitability of the Purchaser to
purchase the Shares.

 

ARTICLE V

 

COVENANTS

 

Section 5.01                             Conduct of Business.  From the date
hereof through the Closing, Triangle shall, and shall cause its Subsidiaries to,
operate their respective businesses in the ordinary course consistent with past
practices.

 

Section 5.02                             Reasonable Best Efforts Prior to
Closing.  Prior to the Closing, each of the Parties shall use its reasonable
best efforts to take, or cause to be taken, all actions necessary or appropriate
to satisfy the conditions to the Closing set forth in Sections 2.03, 2.04 and
2.05 and to consummate the transactions contemplated by the Transaction
Documents.  Without limiting the foregoing, each of the Parties shall use its
reasonable best efforts to make all filings and obtain all consents of
Governmental Authorities that may be necessary or advisable for the consummation
of the transactions contemplated by the Transaction Documents.

 

Section 5.03                             Other Actions.  From the date hereof
through the Closing, Triangle shall use reasonable best efforts to obtain
authorization of the listing of the Shares, subject to official notice of
issuance.  Without limiting the foregoing, prior to Closing, Triangle shall
(i) file a supplemental listing application with the NYSE MKT to list the Shares
and provide to NYSE MKT any required supporting documentation, and any other
requested information, related to the Shares and (ii) ensure that the issuance
of the Shares is in compliance with applicable NYSE MKT rules and regulations.

 

23

--------------------------------------------------------------------------------


 

Section 5.04                             Further Assurances; Listing of Shares. 
From time to time after the Closing, without further consideration, Triangle and
the Purchaser shall use their commercially reasonable efforts to take, or cause
to be taken, all actions necessary or appropriate to consummate the transactions
contemplated by the Transaction Documents.  If Triangle applies to have its
Common Stock or other securities traded on any principal stock exchange or
market other than NYSE MKT, it shall include in such application the Shares and
will take such other action as is necessary to cause the Shares to be so listed.

 

Section 5.05                             Section 16(b) Matters.  Prior to the
Closing, Triangle shall take all actions reasonably necessary to cause the
issuance and sale of the Shares pursuant to this Agreement and the exercise of
the preemptive rights granted under the Amended Investment Agreement to be
exempt under Section 16(b) of the Exchange Act, including any actions reasonably
necessary pursuant to Rule 16b-3 under the Exchange Act.

 

Section 5.06                             Restriction on Sale of Shares.  The
Purchaser agrees not to offer, sell, contract to sell, pledge or otherwise
dispose of, or enter into any transaction which is designed to, or might
reasonably be expected to, result in the disposition (whether by actual
disposition or effective economic disposition due to cash settlement or
otherwise) (collectively, “Transfer”) by the Purchaser or any of its Affiliates,
directly or indirectly, including the filing (or participation in the filing) of
a registration statement with the Commission in respect of, or establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 of the Exchange Act with respect to,
any Shares or any securities that are convertible into, or exercisable or
exchangeable for, or that represent the right to receive, the Shares, or
publicly announce an intention to effect any such transaction, for a period of
180 days after the Closing without the prior written consent of Triangle;
provided, however, that (i) the Purchaser may, without the consent of Triangle,
Transfer any Shares to an Affiliate of the Purchaser, provided that such
Affiliate agrees in writing to be bound by the restrictions on the Purchaser in
this Section 5.06, and (ii) nothing in this Section 5.06 shall prevent the
Purchaser or any of its Affiliates from (A) Transferring the Convertible Note or
any Conversion Shares (as defined in the Convertible Note), (B) filing (or
participating in the filing of) a registration statement with the Commission in
respect of any Conversion Shares or (C) publicly announcing an intention to do
any of the foregoing.

 

ARTICLE VI

 

INDEMNIFICATION, COSTS AND EXPENSES

 

Section 6.01                             Indemnification by Triangle.  Triangle
agrees to indemnify the Purchaser and its Representatives (collectively,
“Purchaser Related Parties”) from, and hold each of them harmless against, any
and all losses, actions, suits, proceedings (including any investigations,
litigation or inquiries), demands and causes of action, and, in connection
therewith, and promptly upon demand, pay or reimburse each of them for all
reasonable costs, losses, liabilities, damages or expenses of any kind or nature
whatsoever (including the reasonable fees and disbursements of counsel and all
other reasonable expenses incurred in connection with investigating, defending
or preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them), whether or not involving a Third

 

24

--------------------------------------------------------------------------------


 

Party Claim, as a result of, arising out of, or in any way related to (i) the
failure of any of the representations or warranties made by Triangle contained
herein to be true and correct in all material respects as of the date hereof or
as of the Closing or (ii) the breach of any of the covenants of Triangle
contained herein; provided, that in the case of the immediately preceding
clause (i), such claim for indemnification relating to a breach of any
representation or warranty is made prior to the expiration of such
representation or warranty; provided, however, that for purposes of determining
when an indemnification claim has been made, the date upon which a Purchaser
Related Party shall have given notice to Triangle shall constitute the date upon
which such claim has been made; provided, further, that, absent fraud or willful
misconduct, the liability of Triangle shall not be greater in amount than the
Purchase Price.  Notwithstanding the foregoing, Triangle shall not be required
to indemnify the Purchaser Related Parties under clause (i) of the immediately
preceding sentence for a breach of a particular representation or warranty if
any of Roy Aneed, Jesse Bomer or Daniel Goodman had actual knowledge (without
any duty of reasonable inquiry) of such breach as of the date hereof, as
applicable.

 

Section 6.02                             Indemnification by the Purchaser.  The
Purchaser agrees to indemnify Triangle and its Representatives (collectively,
“Triangle Related Parties”) from, and hold each of them harmless against, any
and all losses, actions, suits, proceedings (including any investigations,
litigation or inquiries), demands and causes of action, and, in connection
therewith, and promptly upon demand, pay or reimburse each of them for all
reasonable costs, losses, liabilities, damages or expenses of any kind or nature
whatsoever (including the reasonable fees and disbursements of counsel and all
other reasonable expenses incurred in connection with investigating, defending
or preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them), whether or not involving a Third Party Claim,
as a result of, arising out of, or in any way related to (i) the failure of any
of the representations or warranties made by the Purchaser contained herein to
be true and correct in all material respects as of the date hereof or as of the
Closing or (ii) the breach of any of the covenants of the Purchaser contained
herein; provided, that in the case of the immediately preceding clause (i), such
claim for indemnification relating to a breach of any representation or warranty
is made prior to the expiration of such representation or warranty; provided,
however, that for purposes of determining when an indemnification claim has been
made, the date upon which a Triangle Related Party shall have given notice to
the Purchaser shall constitute the date upon which such claim has been made;
provided, further, that, absent fraud or willful misconduct, the liability of
the Purchaser shall not be greater in amount than the Purchase Price.

 

Section 6.03                             Indemnification Procedure.

 

(a)                                 A claim for indemnification for any matter
not involving a Third Party Claim may be asserted by notice to the party from
whom indemnification is sought; provided, however, that failure to so notify the
indemnifying party shall not preclude the indemnified party from any
indemnification that it may claim in accordance with this Article VI.

 

(b)                                 Promptly after any Triangle Related Party or
Purchaser Related Party (hereinafter, the “Indemnified Party”) has received
notice of any indemnifiable claim hereunder, or the commencement of any action,
suit or proceeding by a third person, which the Indemnified Party believes in
good faith is an indemnifiable claim under this Agreement (each, a “Third Party
Claim”), the Indemnified Party shall give the indemnitor hereunder (the
“Indemnifying Party”)

 

25

--------------------------------------------------------------------------------


 

written notice of such Third Party Claim but failure to so notify the
Indemnifying Party will not relieve the Indemnifying Party from any liability it
may have to such Indemnified Party hereunder except to the extent that the
Indemnifying Party is prejudiced by such failure.  Such notice shall state the
nature and the basis of such Third Party Claim to the extent then known.  The
Indemnifying Party shall have the right to defend and settle, at its own expense
and by its own counsel, any such matter as long as the Indemnifying Party
pursues the same diligently and in good faith.  If the Indemnifying Party
undertakes to defend or settle such Third Party Claim, it shall promptly, and in
no event later than five (5) days following receipt of notice of such Third
Party Claim, notify the Indemnified Party of its intention to do so, and the
Indemnified Party shall cooperate with the Indemnifying Party and its counsel in
all commercially reasonable respects in the defense thereof and/or the
settlement thereof.  Such cooperation of the Indemnified Party shall be at the
cost of the Indemnifying Party.  After the Indemnifying Party has notified the
Indemnified Party of its intention to undertake to defend or settle any such
asserted liability, and for so long as the Indemnifying Party diligently pursues
such defense, the Indemnifying Party shall not be liable for any additional
legal expenses incurred by the Indemnified Party in connection with any defense
or settlement of such asserted liability; provided, however, that the
Indemnified Party shall be entitled (i) at its expense, to participate in the
defense of such asserted liability and the negotiations of the settlement
thereof and (ii) if (A) the Indemnifying Party has, within ten (10) Business
Days of when the Indemnified Party provides written notice of a Third Party
Claim, failed (y) to assume the defense or settlement of such Third Party Claim
and employ counsel and (z) notify the Indemnified Party of such assumption, or
(B) if the defendants in any such action include both the Indemnified Party and
the Indemnifying Party and counsel to the Indemnified Party shall have concluded
that there may be reasonable defenses available to the Indemnified Party that
are different from or in addition to those available to the Indemnifying Party
or if the interests of the Indemnified Party reasonably may be deemed to
conflict with the interests of the Indemnifying Party, then the Indemnified
Party shall have the right to select a separate counsel and to assume such
settlement or legal defense and otherwise to participate in the defense of such
action, with the expenses and fees of such separate counsel and other expenses
related to such participation to be reimbursed by the Indemnifying Party as
incurred; provided, however, that the Indemnifying Party shall not be
responsible for the fees and expenses of more than one separate counsel for the
Purchaser and its Affiliates.  Notwithstanding any other provision of this
Agreement, the Indemnifying Party shall not settle any indemnified claim without
the consent of the Indemnified Party, unless the settlement thereof imposes no
liability or obligation on, and includes a complete release from liability of,
and does not contain any admission of wrongdoing by, the Indemnified Party.

 

Section 6.04                             Tax Matters.  All indemnification
payments under this Article VI shall be adjustments to the Purchase Price,
except as otherwise required by applicable Law.

 

Section 6.05                             Exclusive Remedy.  Except for the
assertion of any claim based on fraud, the remedies provided in this Article VI
shall be the sole and exclusive legal remedies of the parties hereto, from and
after the Closing and prior to the expiration of the applicable survival period
in Section 7.03, with respect to breaches of representations, warranties and
covenants under this Agreement and the transactions contemplated hereby.

 

26

--------------------------------------------------------------------------------


 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.01                             Termination.  This Agreement may be
terminated at any time prior to the Closing by either Triangle or the Purchaser,
by notice to the other Party, if the Closing has not occurred on or before 21
days following the date of this Agreement.  If this Agreement is terminated
pursuant to this Section 7.01, this Agreement shall become void and of no
further force and effect, except that the provisions of Sections 3.26 and 4.04,
Article VI and Article VII shall remain operative and in full force and effect,
unless Triangle and the Purchaser execute a writing that expressly (with
specific references to the applicable Section or subsection of this Agreement)
terminates such rights and obligations as between Triangle and the Purchaser. 
Notwithstanding the foregoing, the termination of this Agreement pursuant to
this Section 7.01 shall not relieve any Party from liability for damages for any
willful failure to perform or observe in any material respect any of its
agreements or covenants contained herein that are to be performed or observed at
or prior to the Closing.

 

Section 7.02                             Fees and Expenses.  Triangle shall pay
out of the proceeds received from the consummation of the transactions
contemplated by this Agreement the reasonable out-of-pocket fees and expenses
incurred by the Purchaser in connection the transactions contemplated by the
Transaction Documents, including legal, accounting, advisory and other
reasonable out-of-pocket fees and expenses; provided, that the expenses of the
Purchaser paid out of such proceeds shall not exceed $100,000 in the aggregate.

 

Section 7.03                             Interpretation.  Article, Section and
Schedule references in this Agreement are references to the corresponding
Article, Section and Schedule to this Agreement, unless otherwise specified. 
All Schedules to this Agreement are hereby incorporated and made a part hereof
as if set forth in full herein and are an integral part of this Agreement.  All
references to instruments, documents, Contracts and agreements are references to
such instruments, documents, Contracts and agreements as the same may be
amended, supplemented and otherwise modified from time to time, unless otherwise
specified.  The word “including” shall mean “including but not limited to” and
shall not be construed to limit any general statement that it follows to the
specific or similar items or matters immediately following it.  Any reference in
this Agreement to $ shall mean U.S. dollars.  Whenever any determination,
consent or approval is to be made or given by the Purchaser, such action shall
be in the Purchaser’s sole discretion, unless otherwise specified in this
Agreement.  If any provision in the Transaction Documents is held to be illegal,
invalid, not binding or unenforceable, (i) such provision shall be fully
severable and the Transaction Documents shall be construed and enforced as if
such illegal, invalid, not binding or unenforceable provision had never
comprised a part of the Transaction Documents, and the remaining provisions
shall remain in full force and effect and (ii) the parties hereto shall
negotiate in good faith to modify the Transaction Documents so as to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.  When calculating the period of
time before which, within which or following which any act is to be done or step
taken pursuant to the Transaction Documents, the date that is the reference date
in calculating such period shall be excluded.  If the last day of such period is
a non-Business Day, the period in question shall end on the next succeeding
Business Day.  Any

 

27

--------------------------------------------------------------------------------


 

words imparting the singular number only shall include the plural and vice
versa.  The words such as “herein,” “hereinafter,” “hereof” and “hereunder”
refer to this Agreement as a whole and not merely to a subdivision in which such
words appear unless the context otherwise requires.  The provision of a Table of
Contents, the division of this Agreement into Articles, Sections and other
subdivisions and the insertion of headings are for convenience of reference only
and shall not affect or be utilized in construing or interpreting this
Agreement.

 

Section 7.04                             Survival of Provisions.  The
representations and warranties set forth in Sections 3.01, 3.04, 3.05, 4.01 and
4.02 shall survive the execution and delivery of this Agreement and the Closing
and remain operative and in full force and effect indefinitely.  Any other
representations and warranties made herein shall survive the execution and
delivery of this Agreement and the Closing until the 6-month anniversary of the
Closing Date and no claim may be made regarding the representations and
warranties after such date.  The covenants made in this Agreement or any other
Transaction Document shall survive the Closing and remain operative and in full
force and effect indefinitely.

 

Section 7.05                             No Waiver; Modifications in Writing.

 

(a)                                 Delay.  Except as otherwise provided herein,
no failure or delay on the part of any party in exercising any right, power or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy. 
The remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to a party at Law or in equity or otherwise.

 

(b)                                 Specific Waiver.  Except as otherwise
provided herein, no amendment, waiver, consent, modification or termination of
any provision of this Agreement or any other Transaction Document shall be
effective unless signed by each of the parties hereto or thereto affected by
such amendment, waiver, consent, modification or termination.  Any amendment,
supplement or modification of or to any provision of this Agreement or any other
Transaction Document, any waiver of any provision of this Agreement or any other
Transaction Document and any consent to any departure by Triangle from the terms
of any provision of this Agreement or any other Transaction Document shall be
effective only in the specific instance and for the specific purpose for which
made or given.  Except where notice is specifically required by this Agreement,
no notice to or demand on Triangle in any case shall entitle Triangle to any
other or further notice or demand in similar or other circumstances.  Any
investigation by or on behalf of any party shall not be deemed to constitute a
waiver by the party taking such action of compliance with any representation,
warranty, covenant or agreement contained herein.

 

Section 7.06                             Binding Effect; Assignment.

 

(a)                                 Binding Effect.  This Agreement shall be
binding upon Triangle, the Purchaser and their respective successors and
permitted assigns.  Except as expressly provided in this Agreement, this
Agreement shall not be construed so as to confer any right or benefit upon any
Person other than the parties to this Agreement and their respective successors
and permitted assigns.

 

28

--------------------------------------------------------------------------------


 

(b)                                 Assignment of Rights.  The Purchaser’s
rights and obligations hereunder (including the right to seek indemnification)
may be transferred or assigned in whole or in part by the Purchaser to any
Affiliate of the Purchaser without the consent of Triangle.  Upon any such
permitted transfer or assignment, references in this Agreement to the Purchaser
(as they apply to the transferor or assignor, as the case may be) shall
thereafter apply to such transferee or assignee of the Purchaser unless the
context otherwise requires, and such Affiliate transferee or assignee shall
become a party to the other Transaction Documents, with such modifications as
the Parties shall reasonably agree are necessary or appropriate to reflect the
ownership of the Shares by such Affiliate transferee.  Except as provided in the
first sentence of this Section 7.06(b), the Purchaser and its permitted
Affiliate transferees of the Shares shall not assign or transfer any portion of
the rights and obligations of the Purchaser under this Agreement without the
written consent of Triangle, which shall not be unreasonably withheld.  No
portion of the rights and obligations of Triangle under this Agreement may be
transferred or assigned without the prior written consent of the Purchaser,
which consent shall not be unreasonably withheld.

 

Section 7.07                             Non-Disclosure.  Prior to the Triangle
Entities or any of their respective Representatives disclosing any information
naming the Purchaser or any of its Affiliates in any filing with the Commission,
NYSE MKT or any Governmental Authority or other public disclosure, the Triangle
Entities shall provide the Purchaser a reasonable opportunity to review and
comment on such disclosure (with such comments being incorporated or reflected,
to the extent reasonable, in any such disclosure); provided, however, that
nothing in this Section 7.07 shall delay any required filing with the
Commission, NYSE MKT or any Governmental Authority or other public disclosure or
otherwise hinder the Triangle Entities’ or their Representatives’ ability to
timely comply with all Laws or rules and regulations of the Commission, NYSE MKT
or other Governmental Authority.

 

Section 7.08                             Communications.  All notices and
demands provided for hereunder shall be in writing and shall be given by hand
delivery, electronic mail, registered or certified mail, return receipt
requested, regular mail, facsimile or air courier guaranteeing overnight
delivery to the following addresses:

 

(a)                                 If to the Purchaser:

 

NGP Triangle Holdings, LLC

125 East John Carpenter Fwy., Suite 600

Irving, Texas 75062

Attention: Craig Glick

Facsimile: (972) 432-1441

Internet electronic mail: cglick@ngptrs.com

 

with a copy to:

 

Vinson & Elkins L.L.P.

1001 Fannin, Suite 2500

Houston, Texas 77002

Attention: Doug McWilliams

 

29

--------------------------------------------------------------------------------


 

Facsimile: (713) 615-5725

Internet electronic mail: dmcwilliams@velaw.com

 

(b)                                 If to Triangle:

 

Triangle Petroleum Corporation

1200 17th Street, Suite 2600

Denver, Colorado 80202

Attention: Justin Bliffen

Facsimile: (303) 260-5080

Internet electronic mail: jbliffen@trianglepetroleum.com

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

1000 Louisiana, Suite 6800

Houston, TX 77002

Attention: Richard Aftanas and Christian Callens

Facsimile: (212) 735-2000

Internet electronic mail: richard.aftanas@skadden.com and

christian.callens@skadden.com

 

or to such other address as Triangle or the Purchaser may designate in writing. 
All notices and communications shall be deemed to have been duly given: (i) at
the time delivered by hand, if personally delivered; (ii) when notice is sent to
the sender that the recipient has read the message, if sent by electronic mail;
(iii) upon actual receipt if sent by registered or certified mail, return
receipt requested, or regular mail, if mailed; (iv) when receipt is
acknowledged, if sent by facsimile; and (v) upon actual receipt when delivered
to an air courier guaranteeing overnight delivery.

 

Section 7.09                             Removal of Legend.

 

(a)                                 The Purchaser may request Triangle to remove
the legend set forth on the Shares by submitting to Triangle such certificates,
together with an opinion of outside counsel reasonably acceptable to Triangle to
the effect that such legend is no longer required under the Securities Act or
applicable state Laws as the case may be, as Triangle may request; provided,
that, no opinion of counsel shall be required if the Purchaser is effecting a
sale of the Shares pursuant to Rule 144 under the Securities Act (and the
Purchaser delivers a Rule 144 Representation Letter to Triangle) or the Shares
have been registered under the Securities Act pursuant to an effective
registration statement.  Triangle shall reasonably cooperate with the Purchaser
to effect removal of such legend.  The legend on the Shares shall be removed and
Triangle shall issue new shares of Common Stock without such legend to the
holder of the Shares upon which it is stamped, if, unless otherwise required by
state securities Laws, (i) such Shares are sold pursuant to an effective
registration statement, (ii) in connection with a sale, assignment or other
transfer, such holder provides Triangle with an opinion of a law firm reasonably
acceptable to Triangle, in a generally acceptable form, to the effect that such
sale, assignment or transfer of such Shares may be made without registration
under the applicable

 

30

--------------------------------------------------------------------------------


 

requirements of the Securities Act, or (iii) in connection with a sale,
assignment of or other transfer of such Shares, such holder provides Triangle
with a representation letter that such Shares will be sold, assigned or
transferred pursuant to Rule 144 under the Securities Act.  Triangle shall bear
all direct costs and expenses associated with the removal of a legend pursuant
to this Section 7.09; provided, that the Purchaser shall be responsible for all
legal fees and expenses of counsel incurred by the Purchaser with respect to
matters addressed in this Section 7.09.

 

(b)                                 Certificates evidencing Shares shall not
contain any legend (including the legend set forth in Section 4.05(d)(i)),
(i) while a registration statement covering the resale of such security is
effective under the Securities Act and the Purchaser delivers to Triangle a
representation letter agreeing that such Shares will be sold under such
effective registration statement, or (ii) following any sale of such Shares
pursuant to Rule 144, (iii) if such Shares may be sold free of restrictions
pursuant to Rule 144(b) or (iv) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission).

 

Section 7.10                             Entire Agreement.  This Agreement, the
other Transaction Documents and the other agreements and documents referred to
herein are intended by the parties as a final expression of their agreement and
intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter contained
herein and therein.  There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein or the other
Transaction Documents or the NGP Agreements with respect to the rights granted
by Triangle or any of its Affiliates or the Purchaser or any of their Affiliates
set forth herein or therein.  This Agreement, the other Transaction Documents
and the other agreements and documents referred to herein or therein supersede
all prior agreements and understandings between the parties with respect to such
subject matter.

 

Section 7.11                             Governing Law; Submission to
Jurisdiction.  This Agreement, and all claims or causes of action (whether in
contract or tort) that may be based upon, arise out of or relate to this
Agreement or the negotiation, execution or performance of this Agreement
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Agreement),
will be construed in accordance with and governed by the Laws of the State of
New York without regard to principles of conflicts of Laws (except that matters
to which the Law of the jurisdiction of formation of Triangle is applicable
shall be subject to the internal Laws of such state).  Any action against any
party relating to the foregoing shall be brought in any federal or state court
of competent jurisdiction located within the State of New York in the Borough of
Manhattan in the City of New York, and the parties hereto hereby irrevocably
submit to the non-exclusive jurisdiction of any federal or state court located
within the State of New York in the Borough of Manhattan in the City of New York
over any such action.  The parties hereby irrevocably waive, to the fullest
extent permitted by applicable Law, any objection that they may now or hereafter
have to the laying of venue of any such dispute brought in such court or any
defense of inconvenient forum for the maintenance of such dispute.  Each of the
parties hereto agrees that a judgment in any such dispute may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
Law.

 

31

--------------------------------------------------------------------------------


 

Section 7.12                             Waiver of Jury Trial.  THE PARTIES TO
THIS AGREEMENT EACH HEREBY WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR (ii) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED
HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN
CONTRACT, TORT, EQUITY OR OTHERWISE.  THE PARTIES TO THIS AGREEMENT EACH HEREBY
AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL
BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT
MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.

 

Section 7.13                             Waiver by Purchaser.  The Purchaser
hereby waives any rights it may have pursuant to the NGP Agreements with respect
to the issuance of the Shares pursuant to this Agreement, including, without
limitation, its preemptive rights pursuant to Section 4.01 of the Original
Investment Agreement, its consent rights pursuant to Section 4.02 of the
Original Investment Agreement and its consent rights pursuant to Section 10 of
the Convertible Note.

 

Section 7.14                             Acknowledgement by Triangle.  Triangle
hereby acknowledges and agrees that the entry into the Transaction Documents and
the consummation of the transactions contemplated thereby by the Purchaser do
not and shall not constitute a violation of its standstill obligations under
Section 3.01 of the Original Investment Agreement.

 

Section 7.15                             Execution in Counterparts.  This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which counterparts, when so executed
and delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same agreement.

 

[Remainder of Page Left Intentionally Blank]

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

 

TRIANGLE PETROLEUM CORPORATION

 

 

 

 

 

 

 

By:

/s/ Jonathan Samuels

 

Name:

Jonathan Samuels

 

Title:

President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

NGP TRIANGLE HOLDINGS, LLC

 

 

 

 

By:

NGP Natural Resources X, L.P., its managing member

 

 

 

 

By:

G.F.W. Energy X, L.P., its general partner

 

 

 

 

By:

GFW X, L.L.C., its general partner

 

 

 

 

 

 

 

By:

/s/ Kenneth A. Hersh

 

Name:

Kenneth A. Hersh

 

Title:

Authorized Member

 

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF

AMENDED AND RESTATED
REGISTRATION RIGHTS AGREEMENT

 

This Amended and Restated Registration Rights Agreement (this “Agreement”) is
made and entered into as of March [  ], 2013, by and between Triangle Petroleum
Corporation, a Delaware corporation (“Triangle”) and NGP Triangle Holdings, LLC,
a Delaware limited liability company (the “Purchaser”).  Triangle and Purchaser
are referred to collectively herein as the “Parties.”

 

WHEREAS, pursuant to the Note Purchase Agreement, dated as of July 31, 2012,
between Triangle and the Purchaser (the “Initial Purchase Agreement”), Triangle
issued and sold to the Purchaser a convertible promissory note dated as of
July 31, 2012 (the “Convertible Note”) in the aggregate principal amount of
$120,000,000, which is convertible into shares of common stock, par value
$0.00001 per share, of Triangle (the “Common Stock”) as described therein;

 

WHEREAS, in connection with the entry into the Initial Purchase Agreement,
Triangle and Purchaser entered into a Registration Rights Agreement, dated as of
July 31, 2012 (the “Initial Registration Rights Agreement”);

 

WHEREAS, pursuant to the Stock Purchase Agreement, dated as of March 2, 2013,
between Triangle and the Purchaser (the “New Purchase Agreement” and, together
with the Initial Purchase Agreement, the “Purchase Agreements”), Triangle agreed
to issue and sell to the Purchaser an aggregate of 9,300,000 shares of Common
Stock (the “Purchased Stock”); and

 

WHEREAS, as a condition to the closing of the transactions contemplated by the
New Purchase Agreement, the Parties have agreed to amend and restate the Initial
Registration Rights Agreement as set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by each party hereto, the Parties hereby amend and
restate the Initial Registration Rights Agreement as follows:

 

1.                                      Definitions.  Capitalized terms used in
this Agreement and not defined herein shall have the meanings ascribed to such
terms in the Purchase Agreements.  As used in this Agreement, the following
terms have the meanings indicated:

 

“Affiliate” of any specified Person means any other person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such specified Person.  For purposes of this definition, control of a Person
means the power, direct or indirect, to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

 

“Agreement” has the meaning set forth in the preamble.

 

1

--------------------------------------------------------------------------------


 

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined under Rule 405.

 

“Blackout Period” has the meaning set forth in Section 2(a).

 

“Board” means the board of directors of Triangle.

 

“Business Day” means any day other than a Saturday, Sunday, any federal holiday
or any day on which banking institutions in the State of Texas are authorized or
required by law or governmental action to close.

 

“Commission” means the Securities and Exchange Commission or any other federal
agency then administering the Securities Act or Exchange Act.

 

“Common Stock” has the meaning set forth in the recitals to this Agreement.

 

“Conversion Shares” means the Common Stock issuable upon conversion of the
Convertible Note in accordance with the terms of the Convertible Note (including
any Reference Property into which the Convertible Note shall become convertible
pursuant to the terms of the Convertible Note).

 

“Convertible Note” has the meaning set forth in the recitals to this Agreement.

 

“Demand Notice” has the meaning set forth in Section 2(a).

 

“Demand Registration” has the meaning set forth in Section 2(a).

 

“Effective Date” means the time and date that a Registration Statement is first
declared effective by the Commission or otherwise becomes effective.

 

“Effectiveness Period” has the meaning set forth in Section 2(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

 

“Holder” means (i) the Purchaser unless and until the Purchaser ceases to hold
the Convertible Note or any Registrable Securities and (ii) any holder of
Registrable Securities to whom registration rights conferred by this Agreement
have been transferred in compliance with Section 7(e) hereof; provided that any
Person referenced in clause (ii) shall be a Holder only if such Person agrees in
writing to be bound by and subject to the terms set forth in this Agreement.

 

“Holder Indemnified Persons” has the meaning set forth in Section 5(a).

 

“Initiating Holder” has the meaning set forth in Section 2(a).

 

“Initial Purchase Agreement” has the meaning set forth in the recitals to this
Agreement.

 

“Initial Registration Rights Agreement” has the meaning set forth in the
recitals to

 

2

--------------------------------------------------------------------------------


 

this Agreement.

“Losses” has the meaning set forth in Section 5(a).

 

“New Purchase Agreement” has the meaning set forth in the recitals to this
Agreement.

 

“Parties” has the meaning set forth in the preamble.

 

“Person” means an individual or group, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.

 

“Piggyback Notice” has the meaning set forth in Section 2(b).

 

“Piggyback Registration” has the meaning set forth in Section 2(b).

 

“Piggyback Request” has the meaning set forth in Section 2(b).

 

“Proceeding” means any action, claim, suit, proceeding or investigation
(including a preliminary investigation or partial proceeding, such as a
deposition) pending or, to the knowledge of Triangle, to be threatened.

 

“Prospectus” means the prospectus included in a Registration Statement
(including a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A, Rule 430B or Rule 430C promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Purchase Agreements” has the meaning set forth in the recitals to this
Agreement.

 

“Purchased Stock” shall have the meaning set forth in the recitals to this
Agreement.

 

“Purchaser” has the meaning set forth in the preamble.

 

“Reference Property” has the meaning set forth in the Convertible Note.

 

“Registrable Securities” means the Conversion Shares and the Shares; provided,
however, that Registrable Securities shall not include:  (i) any Conversion
Shares or Shares that have been registered under the Securities Act and disposed
of pursuant to an effective registration statement or otherwise transferred to a
Person who is not entitled to the registration and other rights hereunder;
(ii) any Conversion Shares or Shares that may be sold or transferred by the
Holder thereof under Rule 144 under the Securities Act without any limitation on
the

 

3

--------------------------------------------------------------------------------


 

volume, timing, recipients or intended method or methods of distribution,
including through the use of an underwriter; and (iii) any Conversion Shares or
Shares that cease to be outstanding (whether as a result of repurchase and
cancellation, conversion or otherwise).

 

“Registration Expenses” has the meaning set forth in Section 4.

 

“Registration Statement” means a registration statement in the form required to
register the resale of the Registrable Securities under the Securities Act and
other applicable law, and including any Prospectus, amendments and supplements
to each such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act.

 

“Rule 405” means Rule 405 promulgated by the Commission pursuant to the
Securities Act.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities and fees
and disbursements of counsel for any Holder.

 

“Shares” means the Purchased Stock and any other equity interests of Triangle or
equity interests in any successor of Triangle issued in respect of such
Purchased Stock by reason of or in connection with any stock dividend, stock
split, combination, reorganization, recapitalization, conversion to another type
of entity or similar event involving a change in the capital structure of
Triangle.

 

“Suspension Notice” has the meaning set forth in Section 7(b).

 

“Suspension Period” has the meaning set forth in Section 7(b).

 

“Trading Market” means the principal national securities exchange on which
Registrable Securities are listed.

 

“Triangle” has the meaning set forth in the preamble.

 

“Triangle Indemnified Persons” has the meaning set forth in Section 5(b).

 

4

--------------------------------------------------------------------------------


 

“Triangle Securities” means any equity interest of any class or series in
Triangle.

 

“Underwritten Offering” has the meaning set forth in Section 3(k).

 

“Underwritten Offering Notice” has the meaning set forth in Section 3(k).

 

“VWAP”  means, as of a specified date and in respect of Registrable Securities,
the volume weighted average price for such security on the Trading Market with
respect to the Registrable Securities for the five (5) trading days immediately
preceding, but excluding, such date.

 

“WKSI” means a “well known seasoned issuer” as defined under Rule 405.

 

Unless the context requires otherwise: (a) any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms;
(b) references to Sections and Annexes refer to Sections of and Annexes to this
Agreement; (c) the terms “include”, “includes”, “including” or words of like
import shall be deemed to be followed by the words “without limitation”; (d) the
terms “hereof”, “herein” or “hereunder” refer to this Agreement as a whole and
not to any particular provision of this Agreement; (e) unless the context
otherwise requires, the term “or” is not exclusive and shall have the inclusive
meaning of “and/or”; (f) defined terms herein will apply equally to both the
singular and plural forms and derivative forms of defined terms will have
correlative meanings; (g) references to any law or statute shall include all
rules and regulations promulgated thereunder, and references to any law or
statute shall be construed as including any legal and statutory provisions
consolidating, amending, succeeding or replacing the applicable law or statute;
(h) references to any Person include such Person’s successors and permitted
assigns; and (i) references to “days” are to calendar days unless otherwise
indicated.

 

For the avoidance of doubt, where this Agreement refers to allocation of rights
on a pro rata basis to holders of Registrable Securities, such allocation shall
be determined considering the Convertible Note on an as-converted basis and as
adjusted as provided in the Convertible Note. For purposes of this Agreement,
holders of the Convertible Note will be deemed to be holders of the number of
Conversion Shares issuable upon conversion of the Convertible Note held by such
holder based on the Outstanding Balance (as defined in the Convertible Note) at
such time.  Any limit imposed by the rules of NYSE MKT LLC on the number of
Conversion Shares issuable to the Purchaser upon conversion of the Convertible
Note will not be taken into account for purposes of this definition.

 

2.                                      Registration.

 

(a)                                 Demand Registration.

 

(i)                                     Any Holder that holds any Registrable
Securities shall have the option and right, exercisable by delivering a written
notice to Triangle (a “Demand Notice,” and the Holder that delivers such a
Demand Notice, the “Initiating Holder”), to require Triangle to, pursuant to the
terms of and subject to the limitations contained in this Agreement, prepare and
file with the Commission a Registration Statement registering the offering and
sale of the number and type of Registrable Securities on the

 

5

--------------------------------------------------------------------------------


 

terms and conditions specified in the Demand Notice in accordance with the
intended timing and method or methods of distribution thereof specified in the
Demand Notice, which may include sales on a delayed or continuous basis pursuant
to Rule 415 (a “Demand Registration”).  The Demand Notice must set forth the
number of Registrable Securities that the Initiating Holder intends to include
in such Demand Registration.  Notwithstanding anything to the contrary herein,
in no event shall Triangle be required to effectuate a Demand Registration for
Registrable Securities having an aggregate value of less than $30 million based
on the VWAP of such Registrable Securities as of the date of the Demand Notice.

 

(ii)                                  Within five Business Days of the receipt
of the Demand Notice, Triangle shall give written notice of such Demand Notice
to all Holders and, as soon as reasonably practicable thereafter, shall, subject
to the limitations of this Section 2(a), file a Registration Statement covering
all of the Registrable Securities that the Holders shall in writing request
(such request to be given to Triangle within three days of receipt of such
notice of the Demand Notice given by Triangle pursuant to this Section 2(a)(ii))
to be included in such Demand Registration as promptly as practicable as
directed by the Initiating Holder in accordance with the terms and conditions of
the Demand Notice and use all commercially reasonable efforts to cause such
Registration Statement to become effective under the Securities Act and remain
effective under the Securities Act until all Registrable Securities covered by
such Registration Statement have been sold (the “Effectiveness Period”).

 

(iii)                               Subject to the other limitations contained
in this Agreement, Triangle is not obligated hereunder to effect (A) more than
two Demand Registrations in any 12 month period, (B) more than a total of five
Demand Registrations pursuant to this Agreement and (C) a subsequent Demand
Registration pursuant to a Demand Notice if a Registration Statement covering
all of the Registrable Securities held by the Holders providing such Demand
Notice shall have become effective under the Securities Act and remains
effective under the Securities Act and is sufficient to permit offers and sales
of the number and type of Registrable Securities on the terms and conditions
specified in the Demand Notice in accordance with the intended timing and method
or methods of distribution thereof specified in the Demand Notice.

 

(iv)                              Notwithstanding any other provision of this
Section 2(a), Triangle shall not be required to effect a registration or file a
Registration Statement (or any amendment thereto) for a period of up to 60 days,
if (A) the Board determines that a postponement is in the best interest of
Triangle and its stockholders generally due to a pending transaction involving
Triangle, (B) the Board determines such registration would render Triangle
unable to comply with applicable securities laws or (C) the Board determines
such registration would require disclosure of material information that Triangle
has a bona fide business purpose for preserving as confidential (any such
period, a “Blackout Period”); provided, however, that (i) in no event shall any
Blackout Period together with any Suspension Period collectively exceed an
aggregate of 120 days in any 12 month period, (ii) during any Blackout Period
contemplated by Section 2(a)(iv)(B) or any Suspension Period, Triangle shall not
engage in any transaction involving the offer, issuance, sale, or purchase of
Triangle Securities (whether for the benefit of Triangle or a

 

6

--------------------------------------------------------------------------------


 

third Person), except transactions involving the issuance or purchase of
Triangle Securities as contemplated by Triangle employee benefit plans or
employee or director arrangements or in connection with the conversion or
exercise of outstanding securities, including the Convertible Note, and
(iii) during any Blackout Period contemplated by Section 2(a)(iv)(B) or (C) or
any Suspension Period, Triangle shall not file a registration statement (or any
amendment or supplement thereto) for any other holder of registration rights.

 

(v)                                 Triangle may include in any such Demand
Registration other Triangle Securities for sale for its own account or for the
account of any other Person; provided that if the managing underwriter, if any,
for the Underwritten Offering determines that the type or number of Triangle
Securities proposed to be offered in such offering would likely have an adverse
effect in any material respect on the price, timing or distribution of the
Registrable Securities proposed to be included in such offering, the Registrable
Securities to be sold by the Holders shall be included in such registration
before any Triangle Securities proposed to be sold for the account of Triangle
or any other Person.

 

(vi)                              Subject to the limitations contained in this
Agreement, Triangle shall effect any Demand Registration on Form S-3 (except if
Triangle is not then eligible to register for resale the Registrable Securities
on Form S-3, in which case such Demand Registration shall be effected on another
appropriate form for such purpose pursuant to the Securities Act) and if
Triangle becomes, and is at the time of its receipt of a Demand Notice, a WKSI,
the Demand Registration for any offering and selling of Registrable Securities
shall be effected pursuant to an Automatic Shelf Registration Statement, which
shall be on Form S-3 or any equivalent or successor form under the Securities
Act (if available to Triangle); provided, however, that if at any time a
Registration Statement on Form S-3 is effective and a Holder provides written
notice to Triangle that it intends to effect an offering of all or part of the
Registrable Securities included on such Registration Statement, Triangle will
amend or supplement such Registration Statement as may be necessary in order to
enable such offering to take place.

 

(vii)                           Without limiting Section 3, in connection with
any Demand Registration pursuant to and in accordance with this Section 2(a),
Triangle shall, (A) promptly prepare and file or cause to be prepared and filed
(1) such additional forms, amendments, supplements, prospectuses, certificates,
letters, opinions and other documents, as may be necessary or advisable to
register or qualify the securities subject to such Demand Registration,
including under the securities laws of such states as the Holders shall
reasonably request; provided, however, that no such qualification shall be
required in any jurisdiction where, as a result thereof, Triangle would become
subject to general service of process or to taxation or qualification to do
business in such jurisdiction solely as a result of registration and (2) such
forms, amendments, supplements, prospectuses, certificates, letters, opinions
and other documents as may be necessary to apply for listing or to list the
Registrable Securities subject to such Demand Registration on the Trading Market
and (B) do any and all other acts and things that may be reasonably necessary or
appropriate or reasonably requested by the Holders to enable

 

7

--------------------------------------------------------------------------------


 

the Holders to consummate a public sale of such Registrable Securities in
accordance with the intended timing and method or methods of distribution
thereof.

 

(ix)                              In the event a Holder transfers Registrable
Securities included on a Registration Statement and such Registrable Securities
remain Registrable Securities following such transfer, at the request of such
Holder, Triangle shall amend or supplement such Registration Statement as may be
necessary in order to enable such transferee to offer and sell such Registrable
Securities pursuant to such Registration Statement; provided that in no event
shall Triangle be required to file a post-effective amendment to the
Registration Statement unless (A) such Registration Statement includes only
Registrable Securities held by the Holder, Affiliates of the Holder or
transferees of the Holder or (B) Triangle has received written consent therefor
from whom Registrable Securities have been registered on (but not yet sold
under) such Registration Statement, other than the Holder, Affiliates of the
Holder or transferees of the Holder.

 

(x)                                 The rights of the Holders under this
Section 2(a) shall terminate at such time that both (A) the number of
Registrable Securities is less than 3% of the number of outstanding shares of
Common Stock (determined considering the Convertible Note on an as-converted
basis and as adjusted as provided in the Convertible Note) and (B) such
Registrable Securities may be sold or transferred by the Holder thereof under
Rule 144 under the Securities Act without any limitation on the volume or
timing.

 

(b)                                 Piggyback Registration.

 

(i)                                     If Triangle shall at any time propose to
conduct, other than pursuant to any Demand Registration, a public offering of
Common Stock for cash (whether in connection with a public offering of Common
Stock by Triangle, a public offering of Common Stock by stockholders, or both,
but excluding an offering relating solely to an employee benefit plan, an
offering relating to a transaction on Form S-4 or S-8 or an offering on any
registration statement form that does not permit secondary sales), Triangle
shall promptly notify all Holders of such proposal reasonably in advance of (and
in any event at least five Business Days before) the commencement of the
offering (the “Piggyback Notice”).  The Piggyback Notice shall offer the Holders
the opportunity to include for registration in such Registration Statement the
number of Registrable Securities as they may request (a “Piggyback
Registration”).  Triangle shall use commercially reasonable efforts to include
in each such Piggyback Registration such Registrable Securities for which
Triangle has received written requests within three Business Days after sending
the Piggyback Notice (“Piggyback Request”) for inclusion therein.  If a Holder
decides not to include all of its Registrable Securities in any Registration
Statement thereafter filed by Triangle, such Holder shall nevertheless continue
to have the right to include any Registrable Securities in any subsequent
registration statement or registration statements as may be filed by Triangle
with respect to offerings of Common Stock, all upon the terms and conditions set
forth herein.

 

(ii)                                  If the Registration Statement under which
Triangle gives notice under this Section 2(b) is for an underwritten offering,
Triangle shall so advise the Holders of Registrable Securities.  In such event,
the right of any such Holder to be

 

8

--------------------------------------------------------------------------------


 

included in a registration pursuant to this Section 2(b) shall be conditioned
upon such Holder’s participation in such underwriting and the inclusion of such
Holder’s Registrable Securities in the underwriting to the extent provided
herein.  All Holders proposing to distribute their Registrable Securities
through such underwriting shall enter into an underwriting agreement in
customary form with the underwriter or underwriters selected for such
underwriting by Triangle.  If the managing underwriter or managing underwriters
of such offering advise Triangle and the Holders in writing that in their
reasonable opinion that the inclusion of all of the Holders’ Registrable
Securities in the subject Registration Statement (or any other Common Stock
proposed to be included in such offering) would likely have an adverse effect in
any material respect on the price, timing or distribution of Common Stock
proposed to be included in such offering, Triangle shall include in such
offering only that number of shares of Common Stock proposed to be included in
such offering that, in the reasonable opinion of the managing underwriter or
managing underwriters, will not have such effect, with such number to be
allocated as follows:  (i) first, to Triangle, (ii) if there remains
availability for additional shares of Common Stock to be included in such
registration, second pro-rata among all Holders desiring to register Registrable
Securities based on the number of Registrable Securities such Holder is entitled
to include in such registration and, if applicable, to any other holders on
whose behalf Triangle filed such Registration Statement and (iii) if there
remains availability for additional shares of Common Stock to be included in
such registration, third pro-rata among all other holders of Common Stock who
may be seeking to register such Common Stock based on the number of Common Stock
such holder is entitled to include in such registration.  If any Holder
disapproves of the terms of any such underwriting, such Holder may elect to
withdraw therefrom by written notice to Triangle and the managing
underwriter(s) delivered on or prior to the time of the commencement of such
offering.  Any Registrable Securities withdrawn from such underwriting shall be
excluded and withdrawn from the registration.

 

(iii)                               Triangle shall have the right to terminate
or withdraw any registration initiated by it under this Section 2(b) at any time
in its sole discretion whether or not any Holder has elected to include
Registrable Securities in such Registration Statement.  The registration
expenses of such withdrawn registration shall be borne by Triangle in accordance
with Section 4 hereof.

 

(iv)                              The rights of the Holders under this
Section 2(b) shall terminate if the number of Registrable Securities is less
than 5% of the number of outstanding shares of Common Stock (determined
considering the Convertible Note on an as-converted basis and as adjusted as
provided in the Convertible Note).

 

3.                                      Registration Procedures.

 

The procedures to be followed by Triangle and each Holder electing to sell
Registrable Securities in a Registration Statement pursuant to this Agreement,
and the respective rights and obligations of Triangle and such Holders, with
respect to the preparation, filing and effectiveness of such Registration
Statement, are as follows:

 

9

--------------------------------------------------------------------------------


 

(a)                                 in connection with a Demand Registration,
Triangle will at least two Business Days prior to the anticipated filing of the
Registration Statement and any related Prospectus or any amendment or supplement
thereto (other than, after effectiveness of the Registration Statement, any
filing made under the Exchange Act that is incorporated by reference into the
Registration Statement), (i) furnish to such Holders copies of all such
documents prior to filing and (ii) use commercially reasonable efforts to
address in each such document when so filed with the Commission such comments as
such Holders reasonably shall propose prior to the filing thereof.

 

(b)                                 in connection with a Piggyback Registration,
Triangle will at least two days prior to the anticipated filing of the initial
Registration Statement that identifies the Holders and any related Prospectus or
any amendment or supplement thereto (other than amendments and supplements that
do not materially alter the previous disclosure or do nothing more than name
Holders and provide information with respect thereto), (i) furnish to such
Holders copies of all Registration Statements that identify the Holders and any
related Prospectus or any amendment or supplement thereto (other than amendments
and supplements that do not materially alter the previous disclosure or do
nothing more than name Holders and provide information with respect thereto)
prior to filing and (ii) use commercially reasonable efforts to address in each
such document when so filed with the Commission such comments as such Holders
reasonably shall propose prior to the filing thereof.

 

(c)                                  Triangle will use commercially reasonable
efforts to as promptly as reasonably practicable (i) prepare and file with the
Commission such amendments, including post-effective amendments, and supplements
to each Registration Statement and the Prospectus used in connection therewith
as may be necessary under applicable law to keep such Registration Statement
continuously effective with respect to the disposition of all Registrable
Securities covered thereby for its Effectiveness Period and, subject to the
limitations contained in this Agreement, prepare and file with the Commission
such additional Registration Statements in order to register for resale under
the Securities Act all of the Registrable Securities held by the Holders;
(ii) cause the related Prospectus to be amended or supplemented by any required
prospectus supplement, and as so supplemented or amended to be filed pursuant to
Rule 424; and (iii) respond to any comments received from the Commission with
respect to each Registration Statement or any amendment thereto and, as promptly
as reasonably practicable provide such Holders true and complete copies of all
correspondence from and to the Commission relating to such Registration
Statement that pertains to such Holders as selling Holders but not any comments
that would result in the disclosure to such Holders of material and non-public
information concerning Triangle.

 

(d)                                 Triangle will comply in all material
respects with the provisions of the Securities Act and the Exchange Act with
respect to the Registration Statements and the disposition of all Registrable
Securities covered by each Registration Statement.

 

(e)                                  Triangle will notify such Holders who are
included in a Registration Statement as promptly as reasonably practicable:
(i)(A) when a Prospectus or any prospectus supplement or post-effective
amendment to a Registration Statement in which such Holder is included has been
filed; (B) when the Commission notifies Triangle whether there will be a
“review” of such Registration Statement and whenever the Commission comments in
writing on

 

10

--------------------------------------------------------------------------------


 

such Registration Statement (in which case Triangle shall provide true and
complete copies thereof and all written responses thereto to each of such
Holders that pertain to such Holders as selling Holders); and (C) with respect
to each such Registration Statement or any post-effective amendment thereto,
when the same has been declared effective; (ii) of any request by the Commission
or any other federal or state governmental authority for amendments or
supplements to such Registration Statement or Prospectus or for additional
information that pertains to such Holders as sellers of Registrable Securities;
(iii) of the issuance by the Commission of any stop order suspending the
effectiveness of such Registration Statement covering any or all of the
Registrable Securities or the initiation of any Proceedings for that purpose;
(iv) of the receipt by Triangle of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; and (v) of the occurrence of any
event or passage of time that makes any statement made in such Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading (provided, however, that no notice by Triangle shall
be required pursuant to this clause (v) in the event that Triangle either
promptly files a prospectus supplement to update the Prospectus or a Form 8-K or
other appropriate Exchange Act report that is incorporated by reference into the
Registration Statement, which in either case, contains the requisite information
that results in such Registration Statement no longer containing any untrue
statement of material fact or omitting to state a material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading).

 

(f)                                   Triangle will use commercially reasonable
efforts to avoid the issuance of, or, if issued, obtain the withdrawal of
(i) any order suspending the effectiveness of a Registration Statement, or
(ii) any suspension of the qualification (or exemption from qualification) of
any of the Registrable Securities for sale in any jurisdiction, as promptly as
reasonably practicable, or if any such order or suspension is made effective
during any Blackout Period or Suspension Period, as promptly as reasonably
practicable after such Blackout Period or Suspension Period is over.

 

(g)                                  During the Effectiveness Period, Triangle
will furnish to each such Holder, without charge, at least one conformed copy of
each Registration Statement and each amendment thereto and all exhibits to the
extent requested by such Holder (including those incorporated by reference)
promptly after the filing of such documents with the Commission; provided, that
Triangle will not have any obligation to provide any document pursuant to this
clause that is available on the Commission’s EDGAR system.

 

(h)                                 Triangle will promptly deliver to each
Holder, without charge, as many copies of each Prospectus or Prospectuses
(including each form of prospectus) authorized by Triangle for use and each
amendment or supplement thereto as such Holder may reasonably request during the
Effectiveness Period.  Subject to the terms of this Agreement, including
Section 7(b), Triangle consents to the use of such Prospectus and each amendment
or supplement

 

11

--------------------------------------------------------------------------------


 

thereto by each of the selling Holders in connection with the offering and sale
of the Registrable Securities covered by such Prospectus and any amendment or
supplement thereto.

 

(i)                                     Triangle will cooperate with such
Holders to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be delivered to a transferee pursuant to
a Registration Statement, which certificates shall be free of all restrictive
legends indicating that the Registrable Securities are unregistered or
unqualified for resale under the Securities Act, Exchange Act or other
applicable securities laws, and to enable such Registrable Securities to be in
such denominations and registered in such names as any such Holder may request
in writing.  In connection therewith, if required by Triangle’s transfer agent,
Triangle will promptly, after the Effective Date of the Registration Statement,
cause an opinion of counsel as to the effectiveness of the Registration
Statement to be delivered to and maintained with its transfer agent, together
with any other authorizations, certificates and directions required by the
transfer agent which authorize and direct the transfer agent to issue such
Registrable Securities without any such legend upon sale by the Holder of such
Registrable Securities under the Registration Statement.

 

(j)                                    Upon the occurrence of any event
contemplated by Section 3(e)(v), subject to Section 2(a)(iv) and this
Section 3(j), as promptly as reasonably practicable, Triangle will prepare a
supplement or amendment, including a post-effective amendment, if required by
applicable law, to the affected Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, no Registration Statement nor any Prospectus will contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.

 

(k)                                 Such Holders may distribute the Registrable
Securities by means of an underwritten offering; provided that (i) in the case
of a Demand Registration, (A) the Initiating Holder provides written notice to
Triangle of its intention to distribute Registrable Securities by means of an
underwritten offering, which for the avoidance of doubt may be made at a date
later than the original Demand Notice (the “Underwritten Offering Notice” and
such underwritten offering being referred to herein as an “Underwritten
Offering”) and (B) Holders (including the Initiating Holder) having an aggregate
value of at least $30 million based on the VWAP of such Registrable Securities
as of the date of such Underwritten Offering Notice desire to participate in
such Underwritten Offering and, in the case of a Piggyback Registration, the
electing Holders must include their Registrable Securities in an underwritten
offering if the Piggyback Notice so requires, (ii) the right of any Holder to
include such Holder’s Registrable Securities in such registration shall be
conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided herein, (iii) the managing underwriter or managing underwriters
thereof shall be designated by the Initiating Holder in the case of a Demand
Registration (provided, however, that such designated managing underwriter or
managing underwriters shall be reasonably acceptable to Triangle) or by Triangle
in the case of a registration initiated by Triangle, (iv) each Holder
participating in such underwritten offering agrees to enter into an underwriting
agreement in customary form and sell such Holder’s Registrable Securities on the
basis provided in any underwriting arrangements approved by the Persons entitled
to select the managing underwriter

 

12

--------------------------------------------------------------------------------


 

or managing underwriters hereunder and (v) each Holder participating in such
underwritten offering completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements.  Triangle hereby
agrees with each Holder that, in connection with any Underwritten Offering in
accordance with the terms hereof, it will negotiate in good faith and execute
all indemnities, underwriting agreements and other documents reasonably required
under the terms of such underwriting arrangements, including using all
commercially reasonable efforts to procure customary legal opinions and auditor
“comfort” letters.  Notwithstanding the foregoing, Triangle is not obligated to
effect more than (A) two Underwritten Offerings in any 12 month period and (B) a
total of five Underwritten Offerings pursuant to this Agreement.  If, in the
case of an Underwritten Offering, the managing underwriter advises Triangle that
the inclusion of all of the Holders’ Registrable Securities in the subject
Underwritten Offering would likely have an adverse effect in any material
respect on the price, timing or distribution of Registrable Securities proposed
to be included in such Underwritten Offering, then Triangle shall so advise all
Holders of Registrable Securities that would otherwise be underwritten pursuant
hereto, and the number of Registrable Securities that may be included in the
Underwritten Offering shall be allocated to the Holders of such Registrable
Securities on a pro rata basis based on the number of Registrable Securities
held by all such Holders (including the Initiating Holders).  Any Registrable
Securities excluded or withdrawn from such Underwritten Offering shall be
withdrawn from the Underwritten Offering.  In the event that the managing
underwriter limits the number of Registrable Securities to be included in the
Underwritten Offering pursuant to this Section 3(k) such that at least
two-thirds of the aggregate Registrable Securities set forth in such Holders’
written requests pursuant to this Section 3(k) are included in the Underwritten
Offering, such Underwritten Offering shall not be considered to be an
Underwritten Offering for purposes of the limitations set forth in this
Section 3(k).

 

(l)                                     In the event such Holders seek to
complete an Underwritten Offering, for a reasonable period prior to the filing
of any Registration Statement and throughout the Effectiveness Period, Triangle
will make available upon reasonable notice at Triangle’s principal place of
business or such other reasonable place for inspection during normal business
hours by the managing underwriter or managing underwriters selected in
accordance with Section 3(k) such financial and other information and books and
records of Triangle, and cause the officers, employees, counsel and independent
certified public accountants of Triangle to respond to such inquiries, as shall
be reasonably necessary (and in the case of counsel, not violate an
attorney-client privilege in such counsel’s reasonable belief) to conduct a
reasonable investigation within the meaning of Section 11 of the Securities Act.

 

(m)                             In connection with any Demand Registration,
Triangle will use commercially reasonable efforts to cause appropriate officers
and employees to be available, on a customary basis and upon reasonable notice,
to meet with prospective investors in presentations, meetings and road shows.

 

(n)                                 Triangle may require the Holder to furnish
to Triangle any other information regarding the Holder and the distribution of
such securities as Triangle reasonably determines is required to be included in
any Registration Statement.

 

13

--------------------------------------------------------------------------------


 

4.                                      Registration Expenses.  All Registration
Expenses incident to the Parties’ performance of or compliance with their
respective obligations under this Agreement or otherwise in connection with any
Demand Registration or Piggyback Registration (in each case, excluding any
Selling Expenses) shall be borne by Triangle, whether or not any Registrable
Securities are sold pursuant to a Registration Statement.  “Registration
Expenses” shall include, without limitation, (i) all registration and filing
fees (including fees and expenses (A) with respect to filings required to be
made with the Trading Market and (B) in compliance with applicable state
securities or “Blue Sky” laws), (ii) printing expenses (including expenses of
printing certificates for Triangle Securities and of printing prospectuses if
the printing of prospectuses is reasonably requested by a Holder of Registrable
Securities included in the Registration Statement), (iii) messenger, telephone
and delivery expenses, (iv) fees and disbursements of counsel, auditors and
accountants for Triangle, (v) Securities Act liability insurance, if Triangle so
desires such insurance, (vi) fees and expenses of all other Persons retained by
Triangle in connection with the consummation of the transactions contemplated by
this Agreement and (vii) all expenses relating to marketing the sale of the
Registrable Securities, including expenses related to conducting a “road show.” 
In addition, Triangle shall be responsible for all of its expenses incurred in
connection with the consummation of the transactions contemplated by this
Agreement (including expenses payable to third parties and including all
salaries and expenses of their officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on the
Trading Market.

 

5.                                      Indemnification.

 

(a)                                 Triangle shall indemnify and hold harmless
each Holder, its Affiliates and each of their respective officers and directors
and any Person who controls any such Holder (within the meaning of the
Securities Act) and any agent thereof (collectively, “Holder Indemnified
Persons”), to the fullest extent permitted by applicable law, from and against
any and all losses, claims, damages, liabilities, joint or several, costs
(including reasonable costs of preparation and reasonable attorneys’ fees) and
expenses, judgments, fines, penalties, interest, settlements or other amounts
arising from any and all claims, demands, actions, suits or proceedings, whether
civil, criminal, administrative or investigative, in which any Indemnified
Person may be involved, or is threatened to be involved, as a party or
otherwise, under the Securities Act or otherwise (collectively, “Losses”), as
incurred, arising out of or relating to any untrue or alleged untrue statement
of a material fact contained in any Registration Statement under which any
Registrable Securities were registered, in any preliminary prospectus (if
Triangle authorized the use of such preliminary prospectus prior to the
Effective Date), or in any summary or final prospectus or free writing
prospectus (if such free writing prospectus was authorized for use by Triangle)
or in any amendment or supplement thereto (if used during the period Triangle is
required to keep the Registration Statement current), or arising out of, based
upon or resulting from the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
made therein, in the light of the circumstances in which they were made, not
misleading; provided, however, that Triangle shall not be liable to any Holder
Indemnified Person to the extent that any such claim arises out of, is based
upon or results from an untrue or alleged untrue statement or omission or
alleged omission made in such Registration Statement, such preliminary, summary
or final prospectus or free writing prospectus or such amendment or supplement,
in reliance upon and in conformity with

 

14

--------------------------------------------------------------------------------


 

written information furnished to Triangle by or on behalf of such Holder
Indemnified Person or any underwriter specifically for use in the preparation
thereof.  Triangle shall notify the Holders promptly of the institution, threat
or assertion of any Proceeding of which Triangle is aware in connection with the
transactions contemplated by this Agreement.  Notwithstanding anything to the
contrary herein, this Section 5 shall survive any termination or expiration of
this Agreement indefinitely.

 

(b)                                 In connection with any Registration
Statement in which a Holder participates, such Holder shall indemnify and hold
harmless Triangle, its Affiliates and each of their respective officers,
directors and any Person who controls Triangle (within the meaning of the
Securities Act) and any agent thereof (collectively, the “Triangle Indemnified
Persons”), to the fullest extent permitted by applicable law, from and against
any and all Losses as incurred, arising out of or relating to any untrue or
alleged untrue statement of a material fact contained in any such Registration
Statement, in any preliminary prospectus (if used prior to the Effective Date of
such Registration Statement), or in any summary or final prospectus or free
writing prospectus or in any amendment or supplement thereto (if used during the
period Triangle is required to keep the Registration Statement current), or
arising out of, based upon or resulting from the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements made therein, in the light of the circumstances in which they
were made, not misleading, but only to the extent that the same are made in
reliance and in conformity with information relating to the Holder furnished in
writing to Triangle by such Holder for use therein.

 

(c)                                  Any Person entitled to indemnification
hereunder shall (i) give prompt written notice to the indemnifying party of any
claim with respect to which it seeks indemnification and (ii) unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim or
there may be reasonable defenses available to the indemnified party that are
different from or additional to those available to the indemnifying party,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party.  If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent will not be
unreasonably withheld).  An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel (in addition to any local counsel) for all
parties indemnified by such indemnifying party with respect to such claim,
unless in the reasonable judgment of any indemnified party there may be one or
more legal or equitable defenses available to such indemnified party that are in
addition to or may conflict with those available to another indemnified party
with respect to such claim.  Failure to give prompt written notice shall not
release the indemnifying party from its obligations hereunder.

 

6.                                      Facilitation of Sales Pursuant to
Rule 144.  To the extent it shall be required to do so under the Exchange Act,
Triangle shall timely file the reports required to be filed by it under the
Exchange Act or the Securities Act (including the reports under Sections 13 and
15(d) of the Exchange Act referred to in subparagraph (c)(1) of Rule 144), and
shall take such further action as any Holder may reasonably request, all to the
extent required from time to time to enable the Holders to sell Registrable
Securities without registration under the Securities Act

 

15

--------------------------------------------------------------------------------


 

within the limitations of the exemption provided by Rule 144.  Upon the request
of any Holder in connection with that Holder’s sale pursuant to Rule 144,
Triangle shall deliver to such Holder a written statement as to whether it has
complied with such requirements.

 

7.                                      Miscellaneous.

 

(a)                                 Remedies.  In the event of a breach by
Triangle of any of its obligations under this Agreement, each Holder, in
addition to being entitled to exercise all rights granted by law and under this
Agreement, including recovery of damages, will be entitled to specific
performance of its rights under this Agreement.  Triangle agrees that monetary
damages would not provide adequate compensation for any losses incurred by
reason of a breach by it of any of the provisions of this Agreement and further
agrees that, in the event of any action for specific performance in respect of
such breach, it shall waive the defense that a remedy at law would be adequate.

 

(b)                                 Discontinued Disposition.  Each Holder
agrees that, upon receipt of a notice from Triangle of the occurrence of any
event of the kind described in clauses (ii) through (v) of Section 3(e) (a
“Suspension Notice”), such Holder will forthwith discontinue disposition of such
Registrable Securities under the Registration Statement until such Holder’s
receipt of the copies of the supplemental Prospectus or amended Registration
Statement as contemplated by Section 3(j) or until it is advised in writing by
Triangle that the use of the applicable Prospectus may be resumed, and, in
either case, has received copies of any additional or supplemental filings that
are incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement (a “Suspension Period”).  Triangle may provide
appropriate stop orders to enforce the provisions of this Section 7(b).

 

(c)                                  Amendments and Waivers.  No provision of
this Agreement may be waived or amended except in a written instrument signed by
Triangle and Holders that hold a majority of the Registrable Securities as of
the date of such waiver or amendment.  Triangle shall provide prior notice to
all Holders of any proposed waiver or amendment.  No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any Party to exercise any right hereunder in any
manner impair the exercise of any such right.

 

(d)                                 Notices.  Any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed given and effective on the earliest of
(i) the date of transmission, if such notice or communication is delivered via
facsimile or electronic mail as specified in this Section 7(d) prior to
5:00 p.m. (Denver Time) on a Business Day, (ii) the Business Day after the date
of transmission, if such notice or communication is delivered via facsimile or
electronic mail as specified in this Agreement later than 5:00 p.m. (Denver
Time) on any date and earlier than 11:59 p.m. (Denver Time) on such date,
(iii) the Business Day following the date of mailing, if sent by nationally
recognized overnight courier service or (iv) upon actual receipt by the Party to
whom such notice is required to be given.  The address for such notices and
communications shall be as follows:

 

16

--------------------------------------------------------------------------------


 

 

If to Triangle:

Triangle Petroleum Corporation

 

 

Attention: Justin Bliffen

 

 

1200 17th Street, Suite 2600

 

 

Denver, Colorado 80202

 

 

Fax: (303) 260-5080

 

 

Electronic mail: jbliffen@trianglepetroleum.com

 

 

 

 

If to the Purchaser or any of its Affiliates:

c/o Natural Gas Partners

 

 

Attention: Craig Glick

 

 

125 E. John Carpenter Fwy., Suite 600

 

 

Irving, Texas 75062

 

 

Fax: (972) 432-1441

 

 

Electronic mail: cglick@ngptrs.com

 

 

 

 

If to any other Person who is then the registered Holder:

To the address of such Holder as it appears in the applicable register for the
Registrable Securities or such other address as may be designated in writing
hereafter, in the same manner, by such Person.

 

(e)                                  Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the Parties hereto and their
heirs, executors, administrators, successors, legal representatives and
permitted assigns.  Except as provided in this Section 7(e), this Agreement, and
any rights or obligations hereunder, may not be assigned without the prior
written consent of Triangle and the Purchaser.  Notwithstanding anything in the
foregoing to the contrary, the registration rights of a Holder pursuant to this
Agreement with respect to all or any portion of its Registrable Securities may
be assigned without such consent (but only with all related obligations) with
respect to such Registrable Securities (and any Registrable Securities issued as
a dividend or other distribution with respect to, in exchange for or in
replacement of such Registrable Securities) by such Holder to a transferee of
such Registrable Securities; provided (i) Triangle is, within a reasonable time
after such transfer, furnished with written notice of the name and address of
such transferee or assignee and the Registrable Securities with respect to which
such registration rights are being assigned and (ii) such transferee or assignee
agrees in writing to be bound by and subject to the terms set forth in this
Agreement.  Triangle may not assign its respective rights or obligations
hereunder without the prior written consent of the Purchaser.

 

(f)                                   Third Party Beneficiaries.  Other than the
Holders (other than the Purchaser), there are no third party beneficiaries
having rights under or with respect to this Agreement.

 

(g)                                  Execution and Counterparts.  This Agreement
may be executed in any number of counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same Agreement.  In the event that any signature is
delivered by facsimile or electronic mail transmission, such signature shall
create a

 

17

--------------------------------------------------------------------------------


 

valid binding obligation of the Party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
signature delivered by facsimile or electronic mail transmission were the
original thereof.

 

(h)                                 Governing Law; Consent to Jurisdiction;
Waiver of Jury Trial.  This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without reference
to the choice of law provisions thereof.  Each of the Parties irrevocably
submits to the exclusive jurisdiction of the courts of the State of New York
located in in the Borough of Manhattan in the City of New York and the United
States District Court for the Southern District of New York for the purpose of
any suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby.  Service of process in
connection with any such suit, action or proceeding may be served on each Party
anywhere in the world by the same methods as are specified for the giving of
notices under this Agreement.  Each of the Parties irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum. 
EACH OF THE PARTIES HEREBY WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

(i)                                     Cumulative Remedies.  The remedies
provided herein are cumulative and not exclusive of any remedies provided by
law.

 

(j)                                    Severability.  If any term, provision,
covenant or restriction of this Agreement is held by a court of competent
jurisdiction to be invalid, illegal, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions set forth herein shall remain in
full force and effect and shall in no way be affected, impaired or invalidated,
and the Parties shall use their reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction.  It is hereby
stipulated and declared to be the intention of the Parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

(k)                                 Entire Agreement.  This Agreement
constitutes the entire agreement among the Parties with respect to the subject
matter hereof and supersedes all prior contracts or agreements with respect to
the subject matter hereof and the matters addressed or governed hereby, whether
oral or written.

 

[THIS SPACE LEFT BLANK INTENTIONALLY]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

 

TRIANGLE PETROLEUM CORPORATION

 

 

 

 

 

 

By:

 

 

Name:

Jonathan Samuels

 

Title:

President and Chief Executive Officer

 

 

 

 

 

NGP TRIANGLE HOLDINGS, LLC

 

 

 

By:

NGP Natural Resources X, L.P., its managing member

 

 

 

By:

G.F.W. Energy X, L.P., its general partner

 

 

 

By:

GFW X, L.L.C., its general partner

 

 

 

 

 

 

By:

 

 

Name:

Kenneth A. Hersh

 

Title:

Authorized Member

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

Exhibit B

 

FORM OF FIRST AMENDMENT

 

TO

 

INVESTMENT AGREEMENT

 

This First Amendment (this “Amendment”) to the INVESTMENT AGREEMENT, dated as of
July 31, 2012 (the “Investment Agreement”), is entered into as of March [·],
2013 by and between Triangle Petroleum Corporation, a Delaware corporation
(“Triangle”), NGP Natural Resources X, L.P., a Delaware limited partnership (the
“Parent”) and NGP Triangle Holdings, LLC, a Delaware limited liability company
(the “Purchaser”).  Unless otherwise specified, capitalized terms used but not
defined herein are used as defined in the Investment Agreement.

 

RECITALS

 

WHEREAS, pursuant to the Purchase Agreement, Triangle issued and sold to the
Purchaser the Convertible Note, which is convertible into shares of Common
Stock;

 

WHEREAS, pursuant to the Stock Purchase Agreement, dated as of March 2, 2013,
between Triangle and the Purchaser (the “March 2013 Purchase Agreement”),
Triangle agreed to issue and sell to the Purchaser 9,300,000 shares of Common
Stock (the “Shares” and together with the Convertible Note, the “Purchased
Securities”);

 

WHEREAS, the Purchaser is the “Purchaser” under the March 2013 Purchase
Agreement;

 

WHEREAS, to induce the Purchaser to enter into the March 2013 Purchase Agreement
and the transactions contemplated thereby, Triangle is required to deliver this
Amendment, duly executed by Triangle, to the Purchaser contemporaneously with
the Closing of the transaction contemplated by the March 2013 Purchase
Agreement; and

 

WHEREAS, the Purchaser’s investment in Triangle pursuant to the March 2013
Purchase Agreement is reasonably expected to benefit Triangle.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each party hereto, the Investment
Agreement is hereby amended as follows:

 

Section 1.  Amendments.

 

(a)  Section 1.01 of the Investment Agreement is hereby amended to add or amend
and restate the following definitions:

 

“Agreement” shall mean the Investment Agreement, as amended by this Amendment.

 

--------------------------------------------------------------------------------


 

“Amendment” shall have the meaning specified in the introductory paragraph to
this Amendment.

 

“Investment Agreement” shall have the meaning specified in the introductory
paragraph to this Amendment.

 

“March 2013 Purchase Agreement” shall have the meaning specified in the Recitals
to this Amendment.

 

“Purchased Securities” shall have the meaning specified in the Recitals to this
Amendment.

 

“Shares” shall have the meaning specified in the Recitals to this Amendment.

 

“Termination Event” means (A) the Purchaser and its Affiliates to which it has
transferred any of the Purchased Securities in accordance with the terms of the
Convertible Note or the March 2013 Purchase Agreement, as applicable, owning
(such ownership being determined after giving pro forma effect to an assumed
full conversion of any outstanding portion of the Convertible Note): neither
(i) at least fifty percent (50%) of the shares of Common Stock that would be
issuable to the Purchaser upon full conversion of the Convertible Note on the
Original Issuance Date nor (ii) at least ten percent (10%) of the shares of
Common Stock outstanding as of the date of determination or (B) the Purchaser or
its Affiliates shall have breached any covenant or other obligation under
Article III of this Agreement in any material respect and such breach shall not
have been cured within five Business Days following written notice of such
breach or is of such nature that it cannot be cured.  Any shares of Common Stock
acquired by the Purchaser (and its Affiliates to which it has transferred any of
the Purchased Securities in accordance with the terms of the Convertible Note or
the March 2013 Purchase Agreement, as applicable) other than through the
conversion of the Convertible Note shall not count towards the ownership
requirements set forth in clause (A)(i) above and any shares of Common Stock
acquired by the Purchaser (and its Affiliates to which it has transferred any of
the Purchased Securities in accordance with the terms of the Convertible Note or
the March 2013 Purchase Agreement, as applicable) other than through the
conversion of the Convertible Note, pursuant to Article IV or pursuant to the
March 2013 Purchase Agreement shall not count towards the ownership requirements
set forth in clause (A)(ii) above.  Any limit imposed by the rules of NYSE MKT
(or any other principal stock exchange or market upon which the Common Stock may
trade) on the number of shares of Common Stock issuable to the Purchaser upon
conversion of the Convertible Note will not be taken into account for purposes
of this definition.

 

(b)  Section 4.01(b) of the Investment Agreement is hereby amended and restated
in its entirety as follows:

 

(b)  On or before the seventh Business Day following the date of the Preemptive
Offer Notice (the “Preemptive Offer Period”), the Purchaser shall have the
option to subscribe for up to its pro rata share of such Offered Securities
(based on the percentage of

 

2

--------------------------------------------------------------------------------


 

outstanding Common Stock owned by it and its Affiliates to which it has
transferred any portion of the Convertible Note calculated on a fully-diluted
basis using the treasury stock method and assuming full conversion of the
Convertible Note (but excluding, for purposes of calculating both the number of
shares of Common Stock owned by the Purchaser and the number of shares of Common
Stock outstanding on the date of determination, all Shares issued pursuant to
the March 2013 Purchase Agreement that are then held by the Purchaser and its
Affiliates to which it has transferred any portion of the Convertible Note)) by
delivering written notice to Triangle (a “Preemptive Offer Acceptance Notice”). 
Notwithstanding the preceding sentence, the number of Offered Securities that
the Purchaser is entitled to purchase shall not exceed an amount that would
require Stockholder Approval under, or would result in a violation of, the
rules and regulations of NYSE MKT or any other principal stock exchange or
market upon which the Offered Securities trade; provided, however, that if the
Purchaser cannot purchase at least 75% of the number of Offered Securities as to
which a Preemptive Offer Acceptance Notice has been given by the Purchaser as a
result of the limitations set forth in this sentence, then Triangle shall not
issue, exchange or otherwise Dispose, agree to issue, exchange or otherwise
Dispose, or reserve or set aside for the same all or any part of the Offered
Securities without the prior written consent of the Purchaser.  Each Preemptive
Offer Acceptance Notice shall specify: (i) the amount of Offered Securities the
Purchaser desires to subscribe for and (ii) the prices at which the Purchaser is
willing to purchase such amounts of the Offered Securities at each such price.

 

(c)  Section 5.02 of the Investment Agreement is hereby amended and restated in
its entirety as follows:

 

Section 5.02  Entire Agreement.  This Agreement, together with the Convertible
Note, the Purchase Agreement and the March 2013 Purchase Agreement and the other
agreements contemplated thereby, is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein.  There are no restrictions, promises,
warranties or undertakings other than those set forth or referred to herein with
respect to the rights granted by Triangle or any of its Affiliates or the
Purchaser or any of its Affiliates set forth herein.  This Agreement supersedes
all prior agreements and understandings between the parties with respect to the
subject matter hereof.

 

Section 2.  Ratification of the Investment Agreement.  Except as expressly
modified and amended herein, all of the terms and conditions of the Investment
Agreement shall remain in full force and effect.

 

Section 3.  Governing Law.  This Amendment will be governed by and construed in
accordance with the laws of the State of New York.

 

Section 4.  Counterparts.  This Amendment may be executed in counterparts, all
of which together shall constitute an agreement binding on all the parties
hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto execute this Amendment, effective as of
the date first above written.

 

 

TRIANGLE PETROLEUM CORPORATION

 

 

 

 

 

By:

 

 

Name:

Jonathan Samuels

 

Title:

President and Chief Executive Officer

 

 

 

 

 

NGP NATURAL RESOURCES X, L.P.

 

 

 

By:

G.F.W. Energy X, L.P., its general partner

 

 

 

By:

GFW X, L.L.C., its general partner

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

NGP TRIANGLE HOLDINGS, LLC

 

 

 

By:

NGP Natural Resources X, L.P., its managing member

 

 

 

 

By:

G.F.W. Energy X, L.P., its general partner

 

 

 

 

By:

GFW X, L.L.C., its general partner

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Signature Page to First Amendment to Investment Agreement

 

--------------------------------------------------------------------------------